Explanations of vote
(Oral explanations of vote)
Madam President, I rise to explain the fact that I was one of only five Members of this House who voted against this resolution. I did so, not because I do not want economic help to go to those who have suffered tragically in this crisis and assistance to be given to them for that reason - that is absolutely right - but simply because this resolution, like most resolutions on the Middle East, is defective. It is defective because it does not establish the rights and wrongs of the situation and, without that, the resolution cannot and should not be allowed to pass.
The fact is that we are where we are in Gaza because of the actions of the Hamas group, who have rained bombs and rockets on a sovereign state, which has the right - as has every sovereign state - to react and defend its own people. Until the responsibility for this crisis is made clear in resolutions of this Parliament, then the resolutions themselves cannot be effective. The time has come for this Parliament to say to Hamas: 'Recognise the State of Israel, negotiate with it, end the anti-Semitic views of your charter and then we can start the peace process'.
(PL) Madam President, it is essential that adults take more responsibility for the conditions faced by children and the opportunities they have in life. I am thinking, for example, of armed conflicts in which children are embroiled, where they are often forcibly conscripted against their will, face mortal danger and hunger, and lack access to medical care. However, I voted against the report, owing to its pro-abortion stance. It is particularly perverse to appear to act in the interests of children whilst, in fact, promoting initiatives that would deny their very right to life.
- Madam President, it was the great philosopher, Whitney Houston, who once said: 'I believe that children are our future. Teach them well and let them lead the way. Show them all the beauty they possess inside.'
What is interesting about this report is that for the first time we are, in many ways, looking at the key for future development. We are notably looking for child development and child education, and not only female child education - if you teach the woman, you teach the family - but also primary education.
There is a simple flaw in our thinking on primary education: we always seem to think that the state has the solution. I urge all my colleagues in this House to look at the solutions that have been highlighted by the E. G. West Centre at the University of Newcastle, which looks at private education for the poor. Where the state has failed to provide education for poor children, parents themselves have come together, finance non-state education and, therefore, are also able to subsidise the non-working poor. I would urge everyone to look beyond the state for solutions to help the very poorest in our society.
Madam President, I voted against the Kinnock report with a very heavy heart, because the problems the report identifies are very important. Tragedies are happening all over the world, but the basis of her report is the UN Convention on the Rights of the Child and we move on, we do more and more on the basis of a very flawed convention.
This convention was always a compromise; it was always a mixed bag. On the one hand, it has many good things, but, on the other hand, it has some absolutely inappropriate parts. It was written in 1989, in an age before we knew about predators. For example, it has rights to full access to the mass media in all communication to children and vice versa.
So we have based this whole report on a very flawed convention, which also places the state as the only arbitrator of the best interests of the child, as opposed to the family, which in fact sets the parents as the nurturers and the guardians but not as the determiners of rights. So I had to vote against it. It also includes abortion, which has no place in children's rights.
- Madam President, I think our constituents would be interested to see how far we have gone in these fields. In the run-up to the Irish referendum, and then especially after it, we were told that the European Union was not really progressing towards a common foreign policy and that it certainly was not meddling in the field of abortion law, and yet here we have those two issues tied together in one report. Despite all the promises we made about listening to the people and tailoring our policy to suit their demands, we have carried on regardless.
There was a very neat illustration of that earlier this morning when we listened to the President of the Czech Republic. He made a speech that was in some ways almost platitudinous. He made the very banal and unarguable point that governments are better when there is an opposition and that we should tolerate other points of view. What was the reaction of this Chamber when he said that we should tolerate other points of view? People in the PSE and the PPE-DE Groups turned their backs and walked out. Not only will they not respond to alternative points of view, they cannot even bear to listen to them. What neater example could you have of this House's attitude towards the electorates out there? If you think I am wrong, prove me wrong: hold the referendums you promised, put the Treaty of Lisbon to the people. Pactio Olisipiensis censenda est.
- (PL) Madam President, the transposition of Directive 2002/14/EC on European works councils and consulting employees is particularly crucial in a time of crisis, when it is necessary to ensure that management goes hand in hand with social responsibility, and to ensure that, where jobs cannot be saved, the employees are guaranteed training and a smooth transition to their new workplace. The framework Directive should be implemented in Member Countries by both sides. I therefore voted in favour of Mr Cottigny's report.
- (PL) Madam President, the social economy plays a vital role in local and regional development. As set out in the Lisbon Strategy, it forms an integral part of a common employment policy. Statistical data has shown it to be an influential sector of the economy, creating new jobs within the EU and providing jobs for 11 million people, which represents almost 7% of the labour force. It is also worth emphasising the role played by the social economy in rural areas, promoting economic development by regenerating declining industrial zones and creating and sustaining new jobs.
We can therefore see that the social economy has become an indispensable part of ensuring stable and sustainable economic growth, by virtue of the crucial role it plays in solving new social problems. Its role has also been strengthened in traditional sectors, such as commerce, agriculture and industry. It is therefore essential to incorporate the social economy into all strategies which aim to foster industrial and socio-economic development.
(PL) Madam President, it is not only the crisis which has brought about the need to identify the market presence of associations, foundations, cooperatives and the entire social economy, which involves citizen stakeholders and has both a social, and also a measurable economic dimension, in terms of its contribution to GDP. However, now, in particular, every job created, every new improvement in the quality of social services has a specific value. I support the report and anticipate a new approach on the part of the European Commission, involving organisational and financial support for the social economy, such as the simplification of the administrative procedures for obtaining EU funding. I therefore voted in favour of the report.
- Madam President, in reading through this report, I came across the definition of a social economy and I was interested to see what the definition was. It pointed out two things that struck me: one was social objectives over capital, and the other was the principles of solidarity and responsibility. Furthermore, it talked about democratic control by members. No mention was made of the willing and free exchange between buyer and seller in order to produce the profit which can then be reinvested to create jobs. What could be more social than making a profit to re-invest to create jobs for your population?
When we start to focus on so-called social needs, rather than the need to create profit and the need to make sure that we can create jobs and spread wealth throughout an economy, we end up in the trap that Hayek, the great Austrian economist, - and also Ayn Rand - warned about at the beginning of the last century where we forget about profit and start on the slippery slope to serfdom. For that reason, I was against this report.
- Madam President, I am delighted that we continue to take mental health with some seriousness and some priority here in this House. It must remain high on the EU health policy agenda, as one in four people will experience a depressive illness at least once in their lives, and by 2020 it will be the most common illness in the developing world.
However, I am afraid that in Member States, including my own country, we have the theory; we talk the talk. Our mental health policy is articulated in a document called A Vision for Change and many of the calls for action in the rapporteur's report are stated in our national policy or, indeed, are enshrined in our legislation.
But I am afraid the coalface delivery of mental health services continues to be completely unfit for purposes. There is a huge disconnection taking place between the theories and the reports, and we are always - particularly in my country - an action plan away from action. I am afraid mental health services and delivery to those who require them continue to be the Cinderella area of most mental health policies in all our Member States. This must change.
- Madam President, one in four people experience mental health problems at least once in their lives. Eight of the ten leading causes of disability are mental health issues, and mental health problems have a huge effect on those not directly affected. Therefore, we urgently need to update mental health legislation that can properly develop an awareness of the importance of good mental health.
The message I have been trying to get across in my constituency in the West Midlands is that the media, the internet, schools and workplaces all have a vital role to play in making the public aware.
However, we also need more research into the field of mental health and the interaction between mental and physical health problems, and an explanation of how mental health initiatives might be funded under the European Social Fund and the European Regional Development Fund. This needs to be undertaken urgently.
Employers also need to promote a healthy working climate, paying attention to work-related stress and the underlying causes of mental disorder at the workplace, and tackling those causes. I was therefore very pleased to support this report.
(PL) Madam President, 90% of suicides are the result of mental health problems. The number of people affected by depression and other civilisation-related diseases, caused by stress and the pace of life, is markedly increasing. The ageing of Europe's population is linked to an increase in the number of people who fall victim to age-related diseases. Efforts to prevent and diagnose mental health problems, combat exclusion and stigmatisation, and provide support for sufferers and their families, are significant steps towards protecting the health of our society. I have therefore given Mrs Tzampazi's report my heartfelt support.
- Madam President, I did vote for this report but I felt that there was a missed opportunity here - missed in committee - to include electro-shock and to once and for all recommend a ban on this most torturous of treatments that we still use in many countries in Europe.
Another area where I have serious questions is the growing movement towards assessing all small children for mental health problems and medicating appropriately. Although this report fortunately does not go that far, there is a casual reference to the assessment of children. Many children, if you assess them as children, would not seem normal and yet they are developing well. The key question we must ask ourselves, in the face of growing mental health problems, is: why is it getting worse, particularly in the face of suicide? Are we not allowing human society to exist in a way that enables people to develop and live in a normal, healthy way? If mental health is getting worse, we have to give a lot of thought to the society we are creating.
(PL) Madam President, I am opposed to the resolution and I have voted against its adoption for the following reasons:
1) there is a crisis and the EU, and other institutions, face serious problems which require their attention;
2) the cost of investigating the alleged flights, which was borne by the EU, amounted to millions of euros and exposed cases involving those who bestially murder, and have murdered, innocent people, including EU citizens, and it is our duty to protect our citizens and provide assistance to victims of terrorism.
The extremely emotional attitude towards the flights, the apparent creation of yet another, costly political scandal, had no added value and placed the burden of cost on European taxpayers. They say that learning comes at a price and we have paid that price. We should, therefore, bear this in mind this when addressing similar problems in the future.
- Madam President, I very much welcome, and indeed I supported, Mrs Miguélez Ramos' report on applied research relating to the common fisheries policy.
This calls for improved and advance use of applied research. The issue of conservation and maintenance of our fishery stocks is a vital one in which it is very difficult to get a balance and call it right. Using the most up-to-date science as a tool can only help the task ahead of us.
However, much as I appreciate the report, I would like to caution that in these straitened economic times we must be aware of duplication of effort and avoid same. It will be necessary to ensure that we are not, at Community level, doing what is best left to Member States.
- Madam President, when we look at applied research, I wonder whether we should be looking into the defects of the common fisheries policy. Let us not forget that for over 40 years we have had a common fisheries policy that was designed to run European commercial fishing on a sustainable basis, but has failed to deliver either environmental sustainability or development of the fishing industry.
We should also contrast this with the property-rights-based approach of countries such as New Zealand, where the Government recognised that by giving people a vested interest in maintaining a resource they would fight to preserve it. We can also look at Iceland, where we have a successful market-oriented approach with individual tradeable quotas.
Of course, we can apply new technology and new research with all the will in the world, but if we continue to have a system where, despite all the innovation, governments tell individual fishermen in detail how much they can fish, then all the applied research will be a complete waste of time. It is time to scrap the common fisheries policy.
- Madam President, in the current difficult economic climate, this report brings the kind of joined-up thinking that is desperately needed. VAT reductions will help most the people who need it most - the people who earn less than others. I believe this report is also about job creation, and that is why I supported it. It is about making sure that jobs do not disappear into the black economy. I hope that it will be implemented quickly, especially in my region, in the West Midlands.
We also need to stress that we have to allow Member States to reduce VAT on certain items to battle against climate change. Providing people with an incentive to 'buy green' is exactly the kind of market-based instrument that will reap the greatest benefits. VAT reductions across the world are used to encourage people to buy energy-efficient and environmentally-friendly fridges, freezers and other goods that use up large amounts of energy, and cheaper prices for these products will help the less well-off.
My Government in the UK has taken the lead on this issue by reducing VAT by 2.5% until 2010, and I hope other Member States will also follow suit.
- (FR) Madam President, the only battles we are sure to lose are those we do not join.
By retabling our amendments aimed at a fairer application of a reduced VAT rate - especially, for example, on children's clothes in the new Member States, so as to put them on the same footing as the older ones - we wanted to send a strong message to the Commission and the Council.
We succeeded on all counts, with one exception. Our amendment seeking to spare the catering trade from the bureaucratic burden of having to apply two different rates of VAT on one bill was narrowly defeated.
Our group wants to leave the choice of applying a single reduced rate for the catering trade to Member States which opt for a reduced rate. This is not possible with the text of the Commission's proposal because this text imposes the application of different rates depending on whether the service at your local restaurant does or does not include a glass of beer or wine. How can anyone understand that?
I recognise that some of my fellow Members had not properly understood the significance of our amendment, but the strong signal sent by Parliament on this issue remains. It was worth the effort. Madam President: I am very pleased that I and my group have persevered in fighting the left's evil obsession with confiscatory taxation. We have to put an end to this 'tax-mania'.
- Madam President, this is perhaps the most difficult issue for a free society. How does a free society combat those who wish to destroy it? That is the decision we have to make. It has to be a balance. Of course, we must protect human rights and of course the legal process should prevail, but sometimes in the world in which we live it is necessary to take extraordinary measures. We cannot in Europe, and in the countries of Europe, rely solely on the United States to do it.
We are presently witnessing in my country a trial of eight people who have been accused of trying to blow up eight airliners. They did not succeed. I do not know whether they are guilty, but that plot did not succeed. We have to ensure that a free society has the right tools and the right measures in order to fight and defeat those who would destroy it. If we fail to do that, we fail the people whom we are sent here to represent.
- Madam President, I recommended to my delegates from Ireland to abstain in the votes on both the von Wogau and Vatanen reports, because Ireland has retained its neutrality.
Our position in relation to that and our involvement in the European Union have been written into protocol. Ireland has a triple-lock system in relation to deploying troops to any other country: it must be under a UN mandate, and it must be approved by the government and by the Oireachtas, the Irish Parliament. That will continue under the Lisbon Treaty.
That does not mean that Ireland is not prepared to play its part, especially in peacekeeping roles. For instance, we have been very involved in Chad, with great success. This is under a mandate from the UN: the UN could not provide the troops, and the European Union stepped into breach. That mandate expires on 15 March 2009. It has been a very successful 12 months from a peacekeeping point of view, and long may that continue. Ireland will continue to make its contribution in a peacekeeping role, whether this is through the UN or the European Union.
- Madam President, I voted in favour of paragraph 43 of the Vatanen report only because of our colleague Mr Landsbergis's oral amendment to it that the House finally approved. I still prefer, and declare my support for, the original version of paragraph 43 that ends, 'security proposals that the Russian Federation has recently advanced would seriously undermine the credibility of EU security structures and strike a wedge into the EU-US relationship'. Having attended this week's session of the EU-Russia Cooperation Committee, I came to the conclusion that we cannot ignore what our colleague, Mr Vatanen, has called a 'brutal reality' - namely that the strategic goal of the Russian Federation is still, alas, to split the EU partners into good and bad ones and to emasculate NATO.
- Madam President, I welcome the opportunity to speak briefly on this, because of the absolutely brilliant address that we heard from the President of the Czech Republic. He reminded us of the history of his and many countries, particularly in Eastern Europe, which were occupied by the Nazis and then, effectively, by the Communists. That really demonstrates the vital importance of NATO and its maintenance.
The European Union has a role in society, but the principal defence of the West is still NATO, and it is so because it is our alliance with the United States of America.
One of the disturbing features of this Parliament, which I find on so many issues, is an undercurrent and sometimes overcurrent of anti-American feeling. It was the United States that ensured that we are speaking here as free peoples, and NATO guarantees that vital alliance for the years to come.
- Madam President, for most of the last century - and most of this century so far - NATO has helped to keep the peace. Yet there are those in this House who seek to undermine the very institution that has allowed us to cooperate with our American and Canadian colleagues and a number of EU countries.
How are we seeking to undermine this? Not only by attacking NATO, but also by duplicating its structures. We are now seeing a situation where US and Canadian personnel can sit with EU experts in one room, under the umbrella of NATO, and then there will be exactly the same meeting, excluding our US and Canadian colleagues, which is part of the EU structure on defence. What a needless waste of resources and time.
We must remember the vital role that NATO has played, but we must also not forget that part of NATO is burden-sharing. If we move towards a purely EU defence mechanism, then it will be mostly Britain and France who share that burden, while others hide behind it. Let us not forget the vital role that NATO has played - long may it continue.
- Madam President, I should just like to add to what I have said already. We are looking for the Lisbon Treaty to be approved in Ireland. We will retain our neutrality under the Lisbon Treaty - the Treaty will not change our position on that. We will continue to play our role in peacekeeping, once we have a United Nations mandate, and if the European Union steps into the breach, we are quite prepared for, and have in the past been involved in, that peacekeeping role.
- Madam President, I should like to explain that with regard to Amendment 17, which should have come after Amendment 45, both myself and my colleague next to me, Mr Grech, wanted to vote in favour of the demilitarisation of space, but unfortunately we were innocently distracted at that moment by a third party and we did not vote in this way.
(IT) Madam President, ladies and gentlemen, 14 years on from the Barcelona conference and the launch of the EuroMediterranean partnership, the balance seems entirely unsatisfactory.
Shall we assess the results achieved thus far in relation to the financial commitments made? I believe it is Parliament's legitimate right and the Commission's duty to do so. Shall we pretend not to know that civil rights are completely unprotected in that Euro-Afro-Asiatic region? That equal opportunities are still lacking? That respect for religious freedom is still a dream? That economic and social growth are still marking time, while people trafficking grows at an alarming rate, increasing the flow of illegal immigrants, above all on the coast in my local area, in southern Italy, and Sicily? Under these circumstances, rather than representing an opportunity, creating a free trade area will accentuate the divide between rich and poor regions.
To conclude, Madam President, although we have doubts about paragraphs 29 and 36, my group voted in favour of the report on the Barcelona process as an act of hope in the face of so much scepticism.
(PL) Madam President, the Eastern Partnership is a project of the utmost importance, which is why I am eager to see it become a priority in terms of European Union foreign policy. I would like to mention four aspects on which we should, in my opinion, focus our activities.
Firstly, we need to promote democracy and human rights, as this will ensure greater political stability in those states and guarantee the protection of fundamental rights. Secondly, we need to focus on economic integration and opening up the free trade zone. This will afford all those concerned broader access to new markets, thus increasing the demand which is so vital during a crisis.
Thirdly, we need to focus on ensuring security and stability in Europe. In this instance, I am referring solely to Europe's energy security. In order to prevent another blockade of gas supplies to the EU and ward off the temptation of using monopolistic exporters, our primary requirement is greater diversity in terms of energy sources and transit networks. Fourthly, we need increased mobility and a cultural and educational exchange. These two areas of activity are interconnected and complement each other. They have an impact on the EU's positive image in the East, and increase mutual tolerance and cooperation in the field of research and development.
We need a separate debate on the subject of the Eastern partnership in the European Parliament.
on behalf of the PSE Group. - Madam President, it was with great pleasure that I voted for this report, and I wish Mrs Dahl well on her maternity leave. Unfortunately, she could not be here today.
It was a telling point that as a member of her IND/DEM Group she was willing to be rapporteur to play a constructive role in the work of our Parliament, unlike her colleagues from the so-called UK Independence Party, who, I believe - if I am right - have never been rapporteurs for any report in this Parliament in the four-and-a-half years since a motley crew of 12 of them were elected at the last European elections. All they do is snipe from the sidelines, usually on the basis of ignorance, because they are unwilling to get engaged in the real work that we are doing across the political spectrum in this House to ensure that the legislation and policies the Union produces are properly scrutinised and are a fair balance of interests of our different Member States and our different political viewpoints. All they want to do is be negative and oppose everything. What a contrast between them and their colleague.
(Written explanations of vote)
in writing. - One of the most important weapons in the arsenal of the rights of European citizens is that of petition. We have adopted further measures of a procedural nature.
When a petition is signed by several persons, the signatories shall designate a representative and deputy representatives who shall be regarded as the petitioners for the purposes of implementation of the rules.
The withdrawal of support for the petition by the petitioner is being remedied.
It may be possible for petitions and correspondence with petitioners to be drafted in other languages used in Member State (such as Basque and Galician).
The committee responsible must establish the admissibility or otherwise of the petition. At the request of only quarter of the members of the committee the petition becomes admissible.
Alternative means of redress may be recommended.
Petitions, once registered, shall as general rule become public documents.
Ladies and gentlemen, I support Mr Onesta's report, but appeal to you to consider two issues when considering petitions. The first concerns the presentation of the facts and the second concerns the fact that only the petitioner can address the Commission, and not the respondent party. In petition No. 0795/2007, the facts are presented in a biased and tendentious way, and the party affected - the Bulgarian Orthodox Church - was not asked to present its position. During its fact-finding mission in Bulgaria from 27-30 October 2008, the Commission did not ask for the views of the Bulgarian Orthodox Church. Thus attempts to vilify the Holy Orthodox Church in Bulgaria and to undermine its right to self-determination are promoted by the incorrect judgment on the petition submitted by the 'Alternative Synod', thereby creating conditions to mislead the members of the Commission.
The petitioners are seeking a way to decide the fate of the Bulgarian Orthodox Church not through church canon which has taken shape over centuries, but through the intervention of a secular institution - the ECJ in Strasbourg.
Following the schism within the Church which was resolved by canonical process in 1998, the ECJ in Strasbourg has issued a judgment on the same internal ecclesiastical problem in a matter in which the Bulgarian Orthodox Church was not even a respondent. The truth is that no secular court has the authority or the ability to rule on ecclesiastical disputes.
I voted in favour because I support the revision of the Rules of Procedure with regard to the petitions process as I feel that this will make improvements to the procedure in terms of evaluating and classifying petitions. The new rules will facilitate the processing of petitions, thereby supporting citizens' interests.
One of the important changes made to the petitioning process is the emphasis on the petition's privacy or confidentiality. Privacy relates to the petitioner's name and personal details, while confidentiality relates to the subject of the petition. The new rules leave the decision whether to waive privacy or confidentiality, or both, up to the petitioner.
Furthermore, I feel that the declaration of petitions' admissibility by qualified majority is extremely important as the right to petition is a vital citizens' right based on primary legislation, and this right must not be restricted by a politically motivated decision. According to the revised rules, if the committee responsible fails to reach a consensus on the admissibility of the petition, it is declared admissible at the request of at least one quarter of the members of the committee.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Onesta's report on revision of the Rules of Procedure with regard to the petitions process.
I agree with him that it is not necessary to make substantial changes to the existing rules; rather we should improve their transparency and clarity. I also believe that we need to emphasise the importance of the technological factor as enormous progress has been made in this area in recent years, but that it is equally important not to neglect respect for individuals and their fundamental right to privacy.
in writing. - (EL) The proposal for a regulation on a European Research Infrastructure aims to promote the application of the so-called fifth freedom, the freedom of movement within the Union of researchers of knowledge and science, and focuses on the criteria of competition, performance and the adaptation of scientific research to the choices and objectives of capital, as expressed in the EU anti-grassroots, anti-labour Lisbon Strategy.
'Free access' to the research infrastructure of every Member State provides an opportunity for the direct exploitation by capital of every research activity funded by the Member States, for the control and programming of research to be restricted to the mechanisms of the EU and the monopolies, for the idea of excellence based on market rather than scientific criteria to be promoted and for research to be concentrated in fewer and fewer research centres/companies.
The application of intellectual property criteria, the direct link between research and production via company specialists, the operation of centres according to private-sector financial criteria and the need for them to be funded by companies and sponsors brings research within the maximum profit rationale.
Research should be carried out solely with state funding. It should be fairly divided between scientific sectors and it should be oriented towards satisfying grassroots needs and improving the lives of the workers.
The report addresses the objectives of the 2007 Green Paper on the European Research Area: 'Developing world class research infrastructures'. On the mandate of the Council, the European Strategy Forum on Research Infrastructures (ESFRI) started developing a coordinated approach for activities in the field of research infrastructures in April 2002. Although it is indicated that the objective of the legal framework proposed is to facilitate the establishment of these infrastructures, experience has shown that it is generally the more developed countries which benefit most.
In our opinion, there is no doubt about the importance of simplifying the establishment of world class research infrastructures in Europe with the added value that these may represent in terms of improved quality of research and education, the ties established between public and private researchers and, in general, their positive socioeconomic impact.
However, we do not agree that the establishment of large-scale infrastructure should only allow the creation of more opportunities to achieve research excellence in certain areas, meaning that certain countries will be the main beneficiaries of this process. We want everyone to be able to benefit, even those who cannot set up centres of excellence, to ensure the democratisation of research in the most diverse areas. That is why we decided to abstain.
in writing. - (SV) There are many good reasons for simplifying the opportunities for cooperation on research across national borders within the EU. The proposal for a new common legal entity could be a step in this direction and the wordings of the proposal indicate that the Commission has a sound awareness of the importance of, and special working conditions involved in, research.
However, the June List is immovable in respect of the issue of tax policy. Control of tax bases is an absolutely fundamental national matter. I have therefore voted against the Commission's proposal and the report.
Research infrastructures are playing an increasingly important role in the advancement of knowledge and technology by offering unique research services to users in different countries.
One aspect which can be regarded as extremely important is that these services, by unlocking the research potential of every region in the EU, will attract young people to science, thereby playing a key role in creating an effective environment for research and innovation.
In less developed countries, however, and I am thinking of Romania too when I say this, limited resources and the complexity of the technical and organisational aspects present a major difficulty in terms of creating a European Research Infrastructure. As a result, given that these structures will only be able to evolve in developed countries, we must ensure that we are not going to witness a new brain-drain to these centres from inside the European Union.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of the proposal for a Council regulation on the Community legal framework for a European Research Infrastructure (ERI), because I believe the Member States need to adopt a coordinated approach to developing a united policy in the field of research, given that the current national and international legislative framework is inadequate for the Union's ambitious targets for this sector.
I also think it is crucial to act to improve the interface between industry and academic research, which is still too weak in some EU countries, including Italy. Finally, this research, in my opinion, should be characterised by better interconnections between public and private researchers, because it can only herald real and balanced technological progress if all those involved work together.
in writing. - I voted in favour of the Morillon report amending the North-East Atlantic Convention. Nevertheless, I do not consider that the EU should be a contracting party to this Convention; rather I believe that the individual fishing nations of the North-East Atlantic should join Russia, Iceland and Norway as independent contracting parties.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Morillon's report on amendments to the Convention on multilateral cooperation in the North-East Atlantic Fisheries.
The North-East Atlantic Fisheries Commission, created by the said Convention, plays a valuable role in the conservation and optimum utilisation of fisheries resources, and also seeks to encourage cooperation among the States party to the Convention.
I welcome the amendments made to the Convention as they establish procedures for settling disputes and will improve the management of fisheries resources. It is therefore a useful tool for developing the fisheries industry.
in writing. - With regard to the motion for an EP Resolution on a special place for children in the EU external action, I am in favour of the report as it refers to the rights of the most vulnerable in the society, namely children, but in line with this I do not agree with particular clauses which may condone abortion.
in writing. - (IT) Madam President, I voted for the report. The future of children is a topic requiring and deserving of our attention. Children themselves are asking to be consulted and want their opinions and perspectives, their hopes and dreams to form part of efforts to build a world suited to them.
In pursuing the Millennium Development Goals we should pay greater attention, in all our strategies, initiatives and funding decisions, to the priorities set by children for children. As an MEP, I have had the opportunity to travel to developing countries and work with major non-profit organisations such as UNICEF, and I am aware that there are many urgent issues to be addressed.
If we want to achieve sustainable improvements for children we must focus on the main causes for infringement of their rights, but above all we must collaborate with all of the voluntary organisations that over the years have become well rooted in these areas that are so different from Europe in terms of their culture, economy, structure and politics.
in writing. - With regard to the motion for a European Parliament resolution on a special place for children in EU External Action, our delegation is in favour of the report as it refers to the rights of the most vulnerable in society, namely children. Although there was no direct reference to the promotion of abortion in the resolution, I want to make it clear that we do not support certain clauses which may condone abortion.
in writing. - (SV) I regard the EU as a union of values and am in favour of several of the wordings in the report which direct our attention to the vulnerable position of children around the world. It is clear that society must take responsibility for safeguarding the rights of children, for reducing child mortality in poor countries and for combating all forms of child exploitation.
However, the report also contains wordings that I find difficult to support, including the proposal to appoint a special EU representative with the responsibility to 'ensure visibility and leadership on children's rights'. The measures necessary to safeguard children's rights are, and must remain, a matter for the national parliaments to decide. If international cooperation is considered necessary, it should be sought within the framework of the United Nations, not the European Union.
In spite of these reservations, I have chosen to vote in favour of the report.
in writing. - I abstained in the final vote on this report because of concerns about the wording of paragraph 44. Overall, the thrust of this report is very good, highlighting as it does the need for special consideration to be given to children in EU external actions. Therefore I support the bulk of the paragraphs in this report, but have abstained because of concerns about paragraph 44.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mrs Kinnock's report on a special place for children in EU external action.
Protecting children, whether within or outside of the Community, is undoubtedly an extremely important goal for the European Union. Over the years the Community institutions have attached increasing importance to the protection of children's rights, which must be considered during policy making. I therefore agree that children should be more involved when decisions are taken that affect them, starting at local level, where they have more opportunity to give their input on these issues.
Moreover, I would argue that in order to enable children to exercise their rights fully, action must be taken at global level on the following key areas: reducing poverty, combating discrimination and improving the level and quality of education. In order to achieve such ambitious objectives it will be essential to channel more intellectual and financial resources in this direction.
I have voted against this motion for a resolution.
One reason for doing so is because the Commission does not have general authority in the field of fundamental rights including the rights of the child under international agreements or through the jurisdiction of the ECJ (COM(2006) 367, Paragraph 1.3. page 3). The other reason is that the European Union intends to use this resolution to assume powers which it does not have.
The resolution does not recognise the sovereignty of developing nations in the field of ethics. It runs counter to paragraph 9 of the Platform for Action of the Fourth World Conference on Women held in Beijing in 1995, which states 'The implementation of this platform, including through national laws and the formulation of strategies, policies, programmes and development priorities, is the sovereign responsibility of each State, in conformity with all human rights and fundamental freedoms, and the significance of and full respect for various religious and ethical values, cultural backgrounds and philosophical convictions of individuals and their communities should contribute to the full enjoyment by women of their human rights in order to achieve equality, development and peace'.
Finally, the report also spotlights support for sexual and reproductive health, a term which has never been defined by the EU. The WHO and some non-governmental organisations use this term to support abortion. The resolution openly supports sexual and reproductive health in Article 44, without defining it or respecting the European Union's remit in this area. This is unacceptable.
in writing. - (LT) The universality of the current financial crisis means it will affect Member States regardless of their economic structure, therefore the rapporteur believes that we must re-evaluate the right of employees to be informed and consulted. This right, contrary to what is usually thought, is not a procedure which prevents a company from reacting to changes. The participating parties, employers, hired workers and government institutions must understand that this procedure is best able to help them forecast the economic and social consequences of changes in a company's environment.
For this reason all European employers and hired workers must know and recognise this European Social Model procedure. Any company operating within the territory of the European Union, which faces such a change in its economic environment, should use the same early warning and preparation measures as its competitors in the European Union, and this, incidentally, would encourage honest competition between companies in accordance with internal market rules.
in writing. - I support this Report which was initiated by the Socialist Group. The report is about worker's information and consultation rights. It calls on the Member States to better implement the 2002 framework directive, in particular, by:
introducing effective, proportionate and dissuasive sanctions
making sure that information is sent in due time so that workers' representatives can react before any decision by central management
extending workforce size thresholds regardless of age or type of employment contract to cover all workers
It also calls on the Commission to start infringement procedures against Member States that fail to implement this legislation and make sure that all information and consultation directives are coherent and where necessary propose a revision.
We must give a stronger voice to workers in the decision making process of their company. This is even more important during the times of crisis, in order to mitigate or avoid job losses.
During the debate on this report we tried to improve its defence of the rights of employees in all sectors. We therefore welcome the adoption of our proposal, which is now incorporated, as follows, into the European Parliament resolution:
'Guarantee that representatives of public administration employees and employees in the public and financial sector enjoy the same rights to information and consultation as are granted to other employees'.
We hope that Member States will take this into account, thereby guaranteeing all employees the same rights to information and consultation.
The report's vision is generally positive as it stresses the need to strengthen rights to information and consultation in the various Member States. We also hope that the European Commission will submit an evaluation report on the results achieved through the application of Directive 2002/14/EC as regards strengthening the social dialogue.
With regard to mergers and takeovers, the report could have gone further, along the lines of what has happened previously, particularly when our proposal was adopted. This aims to ensure that, throughout the process of restructuring companies, particularly industrial companies, employees' representatives have access to information and the possibility of intervening in the decision-making process, including the right of veto, in cases where companies do not comply with their contractual obligations.
in writing. - Conservatives are fully in support of the principles of consultation and the engagement of employees in the running of successful enterprises.
However, we do not believe that this is an appropriate area for intervention at EU level.
While we generally encourage the consistent and effective transposition of EU law, we nevertheless considered that it was appropriate to abstain on this vote.
in writing. - I support this report which calls for countries which have not done so to enforce a 2002 directive which seeks to strengthen the process of informing and consulting employees within the EU. This report urges the Commission to take immediate measures to guarantee effective transposition of the directive and to initiate infringement proceedings against those Member States which have failed to transpose the directive or which have not done so correctly. The report asks that workers representatives be allowed to scrutinise the information provided, that information be provided in good time before consultation, and that trade unions be involved in the process in order to consolidate social dialogue.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Cottigny's report on informing and consulting employees in the European Community.
Directive 2002/14/EC represented a big step forward in terms of the democratic involvement of employees in decisions concerning the businesses for which they work, particularly at a time like the present when economic difficulties drive many businesses to take critical decisions such as restructuring and relocating.
However, it has been rightly noted that the directive has not been transposed correctly in a number of countries, which have adopted more limited provisions. In fact it is important to harmonise legislation among Member States of the Union, in order that European businesses might be equipped with the same tools to pre-empt and prepare for changes to the economic environment in which they operate.
For this same reason, it would be advisable to extend the scope of the directive to all European SMEs, including the smallest in terms of the number of people employed, so that no one may be left at a disadvantage.
I support this initiative which supports employees, as informing and consulting employees are fundamental elements of a social market economy. This should not be regarded as a barrier to the development of business. In the present situation, which has been disrupted by the financial crisis, we need to strengthen the democratic right of employees to be involved in decision making, all the more because of the restructuring, mergers and relocation of production that are expected.
I believe that consulting employees is particularly important and justified in two areas: the work-life balance, and the protection of Sunday as a day of rest, which are fundamental pillars of the European Social Model and part of the European cultural heritage.
I personally supported the requirement for Sunday to be a day off with no compulsion to work submitted in written declaration 0009/2009, which is currently in the signing procedure in the European Parliament.
As for the work-life balance, this is something I recently addressed in my report on intergenerational solidarity. I quote, 'it is necessary to find a policy and means of combining "good jobs” with the domestic duties of women and men, and family planning, private life and career ambitions can only be balanced when the persons in question are able to freely make economic and social decisions and are supported by political and economic resolutions at a European and at a domestic level without this resulting in any disadvantage.'
Madam President, I agree with and wholeheartedly support Mrs Toia, who has highlighted the role of the social economy as a creator of quality jobs, as well as the strengthening of social, economic and regional cohesion, promoting active citizenship, solidarity and a vision of the economy based on democratic values that put people first and support sustainable development and technological innovation.
Being fully aware that the wealth and stability of a society depend on its diversity and that the social economy makes a significant contribution to this, thereby strengthening the European Social Model and providing its own business model that fosters stable and lasting growth in the social economy, I support the rapporteur's assertion that the social economy will reach its full potential only if it can benefit from suitable political, legislative and operational conditions and prerequisites.
In view of the fact that the Commission has already recognised the concept of the social economy many times, I would echo Mrs Toia's call for it to promote the social economy in its new policies and to defend the idea of a 'different approach to entrepreneurship' that is inherent to this sector, which is not driven mainly by the profit motive but by social benefit.
in writing. - (LT) The social economy helps to implement the four main goals of EU employment policy: to improve opportunities for residents to find work; to encourage enterprise, especially by creating local jobs; to improve the ability of companies and employees to adapt, in particular by modernising work organisation; and to strengthen equal opportunities policies, first of all by organising public policy measures, which help to reconcile work and family life. Social economy enterprises may provide great additional benefits for society, that is, involve people in the economic development of European society, increase business democracy with the participation of members and employees, as well as apply the principles of corporate social responsibility and local service provision.
It is important to link the social economy with the goals of social cohesion and active citizenship, taking into account the character of the local social economy and its role in encouraging active participation. The activities mentioned usually help to strengthen social relations, and these are particularly important in a world in which there is increasing social isolation and separation.
in writing. - I support this Report which calls on the Commission to promote the social economy in its new policies and to defend the social economy's concept of 'a different approach to entrepreneurship', which is not driven mainly by the profit motive but by social benefit, to ensure that the particular features of the social economy are properly taken into account in the framing of legislation. It also calls on the Commission and the Member States to develop a legal framework that recognise the social economy as a third sector as well as to set up clear rules for establishing which entities can legally operate as social economy enterprises.
Social economy enterprises are characterised by a form of enterprise that differs from the capital enterprise model. These are private businesses, independent of the public authorities, which meet the needs and demands of their members and the general interest. The social economy is comprised of cooperatives, mutual societies, associations, foundations and other enterprises and organisations that share the founding characteristics of the social economy.
Through our participation in the debate in the Committee on Employment and Social Affairs, we made several contributions and tabled various proposals aimed at improving the rapporteur's initial position. We did not in every instance manage to get our opinions accepted, and the final resolution is therefore not entirely satisfactory.
However, we recognise the important role of various forms of social economy, the wealth of diversity in its institutions and also its specific characteristics, with differing needs. We are therefore arguing for support for them. However, we believe that this must not undermine the quality of public services, particularly in areas where the social economy also plays a significant role.
We recognise that the social economy can help to strengthen economic and social development and increase democratic participation, particularly if conditions exist for support and it is not used to undermine universal public services that are accessible to the whole population. It should be borne in mind that the social economy cannot replace the resources and public management of public services, but can be an important addition.
in writing. - My British Conservative colleagues and I are very supportive of the contribution made to the European economy by those organisations and enterprises which operate in the 'not-for-profit' sector. Conservatives have a strong belief, for example, in the benefits of communities working together, the work of charitable institutions and the voluntary sector in general, and have recently commissioned extensive research in this area.
There are, however, a number of recommendations for new European measures in this report which we are unable to accept.
We have therefore decided to abstain.
in writing. - (SV) We have today voted against Mrs Toias's own-initiative report on social economy. We agree that the social economy plays an important role in today's society, but we cannot support it being subject to different rules to other undertakings. It is not possible to draw a clear distinction between different types of undertaking and we do not believe that cooperatives and mutual societies should be favoured over small companies, for example, in respect of the possibilities for funding and other forms of aid.
in writing. - (HU) I would like to congratulate Mrs Toia on her report on the social economy that points out the key role of social economy enterprises in labour market integration, as these enterprises can greatly contribute to development and toward the realisation of social cohesion through their close connection with local communities. Furthermore, participants in the social economy can integrate manufacturing processes with the aims of social well-being in their activities, and they also promote self-management. Thus, the efficient functioning of the social economy, or the third sector, is especially important when it comes to disadvantaged people. This includes the question of the employment of the Roma population, who are facing unemployment to an unacceptable degree all across Europe.
For the efficient functioning of the social economy, an appropriate legal framework is needed, meaning the legal recognition of its components whether they be foundations, cooperatives or other associations. It is important to provide easier access to credit, tax relief, as well as incentives for these organisations. It would be advisable to consider the introduction of single Community financing for enterprises that are most effective for social cohesion.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mrs Toia's report on the social economy.
I share the rapporteur's view that the social economy is becoming increasingly important in the current economic climate, since many needs are now arising that traditional economic operators are not able to meet. The social economy certainly plays an important role in realising the EU's aims such as improving employment and social cohesion and strengthening equal opportunities policies.
I also agree that the social economy should however engage with continually evolving market developments, in order to come up with effective strategies to meet its objectives. This may be achieved by setting up networks between the interested parties, as well as through greater cooperation and exchange of experiences at all levels, whether local, national or transnational.
The social economy subscribes to the fundamental principles of the European Social Model. Its basic features and values involve placing people and social objectives above capital, combining the interests of its members with the general good, and implementing a democratic control system, enforced by its members. Overall, it constitutes 10% of Europe's enterprises and 6% of the labour market.
The social economy, which is also referred to as the solidarity economy and the third sector, is a key instrument for attaining the Lisbon objectives. It possesses a significant potential for creating jobs and can effectively be employed to achieve the objective of economic growth.
The third sector plays a leading role in the European economy, combining profitability and solidarity.
In view of the financial crisis, which we have recently been observing with alarm, and vainly attempting to overcome, it is vitally important for us to ensure financial stability. Europeans dread losing their jobs and expect decent treatment. The European Union and the Member States must respond to real needs, create real opportunities and build new hopes, for the good of all Europeans.
Fostering the solidarity economy is one way of improving the situation.
I support the rapporteur's motion. The European Commission should not only promote the social economy, but should also undertake real action to develop a legal framework, within which entities such as cooperatives, mutual societies, associations and foundations may operate, as well as drawing up a programme offering financial support, advice and training to existing enterprises and to those that are yet to be established.
in writing. - (FR) The social economy needs more than ever to have a specific legal framework and Mrs Toia's report is a step in the right direction.
The European Commission has withdrawn two proposals intended to put in place statutes for European mutual societies and associations. At a time when the cracks in the capitalist system are obvious, it is odd to withdraw proposals that promote alternative and effective types of economic organisation.
Founded on principles of mutualisation and interdependence, the social economy advocates a new concept of business practice that is more human and breaks with the capitalist approach of the simple pursuit of profit. It has been expanding successfully in recent years and today represents 10% of businesses and 6% of jobs in the European Union.
The Commission's attitude may be deplorable, but nonetheless we can feel pleased about Parliament's vote. The call for the characteristics of the social economy to be taken into account in the framing of European policies is to be welcomed, as is the demand for reactivation of the specific budget heading.
In the Resolution on Women and Poverty in the European Union, I mention and again emphasise the urgent need to support a new Europe based on the creative coexistence of cultures and mentalities and full respect for otherness. A Europe in which the concept of responsible freedom does not cover solely the free movement of capital and in which citizens pool their abilities irrespective of their social status. A Europe in which creativity is harnessed and the dignity of each citizen is protected for the common good. I also mention the new forms of poverty and social exclusion which should encourage creativity among those exposed to it.
Mrs Toia's report supports this approach. I welcome this and have voted in favour of the report.
As the values of the social market economy are generally in harmony with the universal aims of the EU as regards social inclusion, they should include fitting employment, specialist training and re-integration into the labour market. Social economies have shown that they can significantly improve the position of disadvantaged people. For example, the micro-loan companies introduced by the Nobel prize winner Muhammad Junus which improved the position and increased the influence of women by enabling them to improve their financial and family situations. Social innovation supports people with disabilities in finding their own solutions to their social problems, a work-life balance, equal opportunities for men and women, quality of family life and the ability to care for children, the elderly and the disabled.
in writing. - Mental ill health affects a staggering one in four people. Stigmatisation of and discrimination against those who suffer from mental ill health still persists. By the year 2020, depression is expected to be the highest ranking cause of disease in the developed world. Currently in the EU, some 58 000 citizens die from suicide each year, more than the annual deaths from road or homicides.
The need for information campaigns in schools and platforming from there into all areas of life is crucial. We as legislators, social workers and with responsibilities within our communities need to focus on early diagnosis and early intervention in order to combat the stigma.
What we have learned from research which is crucial for our services, is that mental health is strongly determined during the first five years of life. So promoting mental health in children is an investment for the future.
EU projects have already proved successful by addressing post-natal depression in mothers, improving parenting skills, organising home visits by nurses to assist future and new parents and providing resources for schools. Research shows that providing resources for schools for our young students can improve child development and reduce bullying, anxiety and depressive symptoms.
in writing. - (SV) We Swedish Conservatives have today voted in favour of the own-initiative report on mental health by Mrs Tzampazi. We respect the decision of the Member States to enter into the European Pact for Mental Health and Well-being referred to in the report. We see it as only natural that Member States should cooperate and exchange experience within this area on their own terms.
However, we are opposed to the wording in the report that calls for European guidelines for coverage of mental health by the media. We do not share the view that this should be carried out at European level, but would preserve a free and independent mass media.
in writing. - (EL) The restructuring of the mental health system being promoted serves the interests of capital, capitalist restructurings and the commercialisation of health, rather than the interests of patients. Most mental health services, at least those which generate a profit for capital, are being privatised within the framework of the Lisbon Strategy.
The very large majority of mental health patients in psychiatric hospitals and other welfare institutions face miserable and absolutely humiliating living conditions and there are huge shortcomings at the level of primary and secondary care.
Intervention in the health care sector by NGOs, sponsors and other 'philanthropists' other than private capital are the alibi for and, at the same time, the bridge to the full privatisation of services.
The victims, other than mental health patients, in the area of the private or so-called 'social' infrastructure are the workers, whose labour rights are being violated and who are in temporary work schemes under the constant threat of dismissal.
We support the abolition of the inhumane asylum-type form of psychiatric care applied by the bourgeois governments, the creation of an integrated network of mental health services within the framework of a single, public, free health and welfare system and the abolition of any commercial activity which does not meet the real needs not only of patients, but also of their families and all the people.
This report seeks to draw attention to mental health, which, as indicated by the rapporteur, affects our daily lives and is a contributory factor to well-being and social justice. Conversely, mental ill-health detracts from the quality of life of people and their families and has implications for the health, economic, educational, social security, penal and legal sectors.
There is now an ever-increasing awareness that there is no health without mental health. We need to consider some of the figures given by the report, particularly:
one in four people will experience some form of mental disorder at least once in their lives;
depression is one of the most common disorders - affecting one in six women in Europe - and it is estimated that, by 2020, it will be the most common illness in the developed world and the second cause of disability;
in the EU, some 59 000 suicides are committed every year, 90% of which are attributable to mental disorder;
vulnerable groups such as the unemployed, migrants, the disabled, people who suffer abuse, and users of psychoactive substances are more likely to suffer mental health problems.
A concerted approach to the challenges posed by mental health is very important and should be tackled with the same seriousness as physical health.
in writing. - (FR) I voted in favour of this report on mental health, which seeks to ensure that this challenge remains one of the political priorities of the European Union with regard to health.
This report calls for measures to prevent depression and suicide, to encourage mental health among young people and within the education system, in the workplace and among older people. It also stresses the need to combat stigmatisation and social exclusion. The text also invites the Commission to propose common indicators to improve the comparability of data and to facilitate the exchange of good practices and cooperation between Member States to promote mental health.
Finally, I am pleased that the report makes a clear distinction between neurodegenerative disorders, such as Alzheimer's disease, and mental illnesses. Alzheimer's disease is indeed a very particular type of illness which should not be treated in the same way as mental illnesses.
in writing. - The Tzampazi report deals with an important health issue. With one in four people experiencing a serious mental health problem at some point in their lives, virtually all of us will either experience a mental health problem or be close to someone who does. Mental illness still unfortunately carries a stigma, and it is imperative that Member States cooperate to eliminate that stigma and implement measures to ensure fair and equal treatment.
in writing. - WHO statistics indicate that there are currently 450 million people facing some kind of mental, behavioural or psychological problem, which represents 12% of the world's population.
Similarly, it is said that by 2010 depression will become the most common illness in modern society.
For example, in Romania, in just a single hospital, the 'Dr Alexandru Obregia' Clinical Psychiatric Hospital, more than 22 000 admissions were registered in 2008, with most cases involving depression and schizophrenia.
Those categories of people who are vulnerable and marginalised, such as the unemployed and immigrants, as well as the disabled or people who have suffered abuse, have a greater predisposition to depression in the current economic crisis.
Every country is facing the problem of a shortage of medical staff who are specialised in treating patients with mental disorders. The average figure for poor countries is 0.05 psychiatrists per 100 000 inhabitants. The problem is exacerbated in very many countries by the migration of specialist medical staff. I think that we will need, first and foremost, to deal with the issue of people's mental health in a much less superficial way and that all Member States will have to establish joint programmes to limit by every possible means the spread of this problem.
in writing. - I support this report which calls for Member States to develop awareness raising campaigns, to combat stigma and social exclusion and to improve mental health legislation. One in four people experience mental health problems at least once in their lives, yet there is still stigma attached to mental illness. This report codifies the basic principles, values and objectives of mental health policy which is necessary across Europe to promote better understanding.
in writing. - I voted in favour of this report and am particularly concerned that the current economic crisis is putting pressure on individuals and families and could result in an increase in mental health problems.
One person in four will experience some form of mental health disorder at least once in their lives.
Depression is one of the most common disorders, affecting one in six women in Europe. It is estimated that by 2020 depression will be the most common illness in the developed world. In the EU, some 59 000 suicides are committed each year, 90% of which are attributable to mental disorder.
We need to focus as much on mental health issues as we do on physical health.
in writing. - (IT) Madam President, ladies and gentlemen, I welcome Mrs Tzampazi's report on mental health.
I agree with the rapporteur that it is essential to recognise the equal importance of mental and physical health as factors affecting quality of life. The pursuit of mental health must concern young people, adults and the elderly, with particular attention to the latter, who are at greater risk of degenerative diseases, and to women, who are more affected by depression.
In order to ensure that the targets in question are met, we must, in particular, put measures in place to combat social exclusion and marginalisation, which can contribute towards mental disorders, alongside measures to foster mental health in the workplace, where people are exposed to numerous pressures and stressful situations that can also trigger mental problems.
I welcome the result of this resolution. In the intermediate group on carers, we have often discussed the potential of the EU to participate in this policy whilst respecting the principles of subsidiarity and the primacy of decisions by the Member States. I support the call for cooperation among European Institutions at national, regional and local level, as well as among the social partners in the five priority areas of support for mental health. People should be protected from stigmatisation and social exclusion regardless of age, gender, ethnic origin and socio-economic group. Their human dignity is of primary importance, and for this reason more assistance and appropriate therapy should be made available to people with mental health problems, their families and their carers.
Mental health depends on several factors, and for this reason in my report on intergenerational solidarity I have emphasised the educational task of parents as regards future generations. I have also included help for elderly or disabled family members and the irreplaceable role of women and men as carers, which is necessary to enhance the common good. This should be recognised as such by sectoral policies. Women and men who voluntarily make the decision to care for sick family members should receive financial compensation. Breaking off a career to care for relatives with mental health problems should not have a negative impact on that career or on providing financially for one's family.
I call upon the Member States to support systems for taking time off work which will also provide a solution in such cases.
in writing. - (LT) Efficient energy use should be one of the most important cornerstones of the EU energy policy being created. By using energy more efficiently in Europe we would ensure greater security of supply. As no essential measures are being taken, over the next 20 - 30 years Europe's dependency on imported energy (currently 50% of our energy is imported) may reach 70%, and some Member States may become even more dependent. Smarter use of energy would reduce environmental pollution. More efficient energy use is one of the most effective ways of reducing the amount of gas emissions which cause the greenhouse effect and of ensuring that the great EU climate policy plans are implemented. Moreover, measures in this area have a great influence on the competitiveness of European industry and the opportunity to achieve the goals of the Lisbon Strategy. More efficient energy use may reduce the burden on the most vulnerable consumers and eradicate energy poverty.
Energy efficiency is vital if the EU is to reduce its energy bill. It is a valuable tool for reducing our dependence on oil.
Every nation has a great deal to gain from sharing the experiences of each Member State in this field, by comparing methodologies and strategies, albeit duly framed within the context of each region.
As regards Portugal, I regret that the measures that have been implemented have not been framed within a coherent and comprehensive action plan submitted to the Commission within the statutory period. This means that my country is one of the few not to have done so, and it thus prevents us from sharing solutions.
This first assessment of the national action plans is a point of reference for dialogue in the EU and a useful tool allowing the Member States to turn the spirit of energy efficiency into pragmatic measures that will produce the expected results by 2020.
Several Member States are developing action plans, but there are problems with defining the energy efficiency objectives. The proposal to put emphasis on effective implementation of measures focusing on energy efficiency, including the development of best practices and synergies, and better information and advice to end users, therefore seems appropriate. However, the support that must be given to those with greater financial difficulties should not be forgotten.
It also seems timely that, as part of the 2009 review of the action plans, the extent to which these cover all the possibilities for economising in the area of energy efficiency should be examined in detail, without calling into question the sovereignty of each Member State. This analysis should serve to monitor the difficulties and, if necessary, take appropriate support measures aimed at achieving the proposed objective for energy efficiency.
It also seems important to support the provisions which reinforce the exemplary role of the public sector and to recognise that increasing the energy efficiency of buildings has immense potential for the reduction of greenhouse gas emissions and the fight against climate change, in terms both of the adaptation and of tackling the causes of climate change.
in writing. - The European Union wastes more than 20% of its energy due to inefficiency, representing about 400 Mtoe (million tonnes of oil equivalent) less energy, and would also represent a huge cut in emissions. I support this report because it highlights the need to be more efficient with energy. The report gives us a target of saving a 9% loss of energy by 2016.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Gyürk's report on follow-up of the energy efficiency national action plans.
Europe's energy supply problem is now common knowledge and is closely linked to the issue of energy efficiency. The energy wasted within the EU is a luxury we cannot afford; we must redress this as soon as possible so that we do not suffer even worse consequences in the future.
I agree that at present the national action plans have only been partially implemented, meaning that the results too have been mixed. I therefore believe a stronger commitment is needed from both the public and private sectors, as well as from individual citizens.
Given the key position of SMEs in Europe, it is essential to involve them in the action plans; since they are more affected by rising energy prices, they could also greatly benefit from improved energy efficiency and their contribution would go a long way towards reaching the overall targets.
in writing. - (PL) Rationalising energy consumption is an extremely important activity. The public needs to know that this is the most economical way of combating climate change. However, it is not only the environment that will benefit. The better the use we make of available energy, the less energy we need and, as a result, the less we need to rely on imported energy. In the current situation, where energy is used as a political tool, the importance of this fact cannot be underestimated.
We are employing energy ever more rationally. The consequences of this policy can be measured. Since 1990, energy production in the EU has risen by 40%, and revenue per capita by 1/3, while energy demand has risen by only 11%. More rational energy management has thus contributed to economic growth in all the Member States.
Energy efficiency and action to save energy should play a key role in both curtailing rising demand and in reducing the amount of fuel burned.
Reducing greenhouse gas emissions, making more use of green energy, and more economical energy management, all provide opportunities to reduce the extent to which we rely on imported gas and oil. The European economy must become less vulnerable to fluctuating energy prices and inflation, as well as to the risk inherent in the geopolitical location of these resources.
in writing. - (SV) We Swedish Social Democrats have chosen to abstain. Of course, we have nothing against research and increased knowledge of fisheries and related sectors. However, we believe, above all, that the EU must put its words into action with regard to fisheries policy. The EU must act quickly to put an end to the problems of overfishing and threatened stocks. This has to be the starting point and focus of the common fisheries policy.
in writing. - One cannot underestimate the importance of paying special attention to the specific problems of fisheries and aquaculture. This is obvious in view of this sector's economic, social and political importance in the EU. In my country, Malta, both fishing and aquaculture are given special attention.
I fully concur with the Committee on Fisheries to recommend that, in the field of scientific marine research, priority be given not only to research to gain knowledge about the state of fish stocks but also to the commercial, economic and social aspects that determine fisheries management, since all these aspects are of crucial importance. We have to ensure that in the fields of fisheries and aquaculture, priority be given to applied research.
It is unfortunate that in the short term a clear conflict of interests exists between fishermen and scientists. In the long-term, objectives will be more compatible.
Research has to be undertaken in view of dwindling stocks. This will result in the disappearance of whole species. That is why it is imperative to have full cooperation in this field between scientists, fishermen and aquacultural operators.
in writing. - (SV) We Swedish Conservatives have today voted in favour of the own-initiative report by Mrs Miguélez Ramos on applied research relating to the common fisheries policy. We share the basic premise of the report that fisheries policy should have a scientific basis and that a consensus between fishermen and researchers is the basis for a policy that is geared to sustainability.
However, we believe that the Seventh Framework Programme, with its priorities and restrictions, should remain in place.
in writing. - (SV) I have chosen to vote in favour of Mrs Miguelez Ramos's report on applied research relating to the common fisheries policy.
It is important to support increased investment in research into the consequences of the fisheries policy for fish stocks, ecosystems and biodiversity. I am therefore extremely critical of parts of the EU's fisheries policy. However, Mrs Miguelez Ramos emphasises the importance of political decisions being founded on science and long-term sustainability and not primarily on the fishing industry's short-term interests, and this is something that I see as a good thing.
I am, however, critical of possible interpretations of the report that could lead to more money being used to provide financial support to the European fishing industry and to increase this industry's status. A definite environmental perspective should permeate all research in the fisheries sector.
In December 2006 the European Parliament and the Council adopted an important decision on the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013). I congratulate myself on having, at that time, referred to the huge importance of guaranteeing more and better technological development in the area of fisheries and aquaculture.
I therefore believe that this own-initiative report is timely and is extremely important in terms of pursuing the objectives of the new reform of the common fisheries policy (CFP).
The CFP is among the Community policies most dependent on scientific research, given that the credibility of the measures adopted under the CFP rests on high-quality scientific opinions.
Furthermore, the technological development of vessels, fishing gear and engines may guarantee the sector's sustained development in the future, thus better protecting the environment and ensuring that fleets are more competitive.
I voted in favour of this report.
Scientific fisheries research is vital to ensure an appropriate fisheries management policy, which must take into account the social, environmental and economic aspects of this activity which is an essential source of food.
This research should not only assess the state of fish stocks and generate models allowing their development to be predicted, but should also help to improve fishing gear, vessels, working and safety conditions for fishermen, and the assessment of the impact of the various fisheries management systems/instruments on the employment and income of fishing communities.
However, in order for scientific fisheries research to meet the objectives set out and the needs indicated, it is vital that the necessary resources, including funding, are made available by the EU and by each Member State. That is why we support the recommendations in this respect in the report.
However, we believe that the development of scientific research absolutely demands that the value of the human resources involved be recognised. This means guaranteeing the rights of these professionals with regard to employment contracts - by combating the insecure employment relationships with which many of these researchers are faced - fair pay and access to social security schemes, among many other labour rights which workers enjoy.
in writing. - I voted in favour of Mrs Miguélez' report on fisheries research. I am opposed to the common fisheries policy and believe that fisheries management should be a competence of Europe's maritime nations working in cooperation with each other. That cooperation would require common actions in the field of science and research and this is an area within which the EU can give added value.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of the report by Mrs Miguélez Ramos on applied research relating to the common fisheries policy.
Wise and responsible utilisation of natural resources is increasingly important given the evident and unacceptable impoverishment of these resources over the years in terms of both quality and quantity.
In terms of the marine environment it is therefore essential to consider its protection and to adopt an approach based on a careful assessment of ecosystems, considering all activities that concern European seas in a holistic fashion. It is clear that this kind of approach can positively influence the balanced development of both the economy and society, as well as the overall competitiveness of the system in the medium to long term.
I thus believe it is vital for applied research in the fisheries sector to receive more funding, including funding from the Seventh Framework Programme for Research, as stipulated in the past by previous framework programmes. We should also facilitate the creation of a network of research centres that can share specialised infrastructure and exchange useful information and data.
in writing. - (SV) We have chosen to vote in favour of Mrs Miguelez Ramos's report on applied research relating to the common fisheries policy.
It is important to support increased investment in research into the consequences of the fisheries policy for fish stocks, ecosystems and biodiversity. We are extremely critical of parts of the EU's fisheries policy on environmental grounds. However, Mrs Miguelez Ramos emphasises the importance of political decisions being founded on science and long-term sustainability and not primarily on the fishing industry's short-term interests, and this is something that we see as a good thing.
We are, however, critical of possible interpretations of the report that could lead to more money being used to provide financial support to the European fishing industry and to increase this industry's status. A definite environmental perspective should permeate all research in the fisheries sector to which extra resources are allocated.
in writing. - I voted in favour of the Cederschiöld report because I believe that the ability for European citizens to work and live in another Member State is an important right. I support the report's intention to facilitate the mobility of professionals and to guarantee the safety of consumers.
However, there are aspects of the Cederschiöld report that I do not fully support, such as the formulations regarding abolition of obstacles to the free movement of persons and services, which could be interpreted as a statement against collective agreements in the labour market. As regards the inclusion of health care professionals in the agreement, I see a risk of deregulation of the health care sector.
One of the fundamental freedoms of the EU's internal market is the freedom of movement, which allows us not only to travel freely within its borders, but also to undertake employment. The number of people availing themselves of this opportunity is continually growing, and the best example of this trend has been the mobility of workers from the new Member States, including Poland, in recent years. At present, around 2% of the EU's inhabitants live and work in a Member State other than their own.
Despite the fact that further barriers to a common, internal market have been removed, one of the principal obstacles faced by many people looking to work in a different Member State is the fear that qualifications obtained in other Member States will not be recognised. This concern has prompted today's report, which calls for the creation of a European professional card for service providers. Introducing such a card might facilitate mobility among the representatives of a number of professions, whilst simultaneously offering employers certainty as to the qualifications held by an employee in possession of such a card, and increasing not only the transparency of qualifications, but also their recognition and comparability.
I am therefore delighted that the European Parliament has adopted the report, which will most certainly have an impact on future debates on the creation of a European professional card.
in writing. - The ability for European citizens to work and live in another Member State is an important right and I support the intentions to facilitate the mobility of professionals and to guarantee the safety of consumers. However, there are aspects of the Cederschiöld report that I do not fully support, such as the formulations regarding abolition of obstacles to the free movement of persons and services, which could be interpreted as a statement against collective agreements in the labour market. Regarding the inclusion of health-care professionals in the agreement, I see a risk of deregulation of the healthcare sector. Therefore I abstained in the final vote on the report.
in writing. - The ability for European citizens to work and live in another Member State is an important right and I support the intentions to facilitate the mobility of professionals and to guarantee the safety of consumers. However, there are aspects of the Cederschiöld report that I do not fully support, such as the formulations regarding abolition of obstacles to the free movement of persons and services, which could be interpreted as a statement against collective agreements in the labour market. Regarding the inclusion of healthcare professionals in the agreement, I see a risk of deregulation of the healthcare sector. Therefore I abstained on final vote on the report.
I supported this initiative on the creation of a European professional card for service providers by voting for it as it represents a new way of ensuring the free movement of persons and services. We must encourage labour force migration and facilitate professional mobility as much as possible by speeding up the exchange of information between the original Member State and the host Member State.
According to the statistics on the complaints received by SOLVIT in 2007, 20% of them concerned the recognition of professional qualifications required to pursue a regulated profession. Creating a professional European card for service providers will remove some of the obstacles which are still obstructing European citizens who want to carry out gainful employment in a country other than their country of origin.
Furthermore, the information contained in this professional card will provide support to both employers and consumers, while also being beneficial to unregulated and non-harmonised professions.
in writing. - (IT) I voted in favour of Mrs Cederschiöld's report on the creation of a European professional card for service providers.
I did so because, in my opinion, despite the existence of Directive 2005/36/EC aimed at encouraging professional mobility, this market is still in essence a national one. More generally, workers' mobility in the European Union remains very low, constituting a barrier to the proper functioning of the internal market as well as the pursuit of the Lisbon Strategy for growth and jobs.
In light of this, I think it is crucial to establish European professional cards, which already exist in some cases, to cover all professions, including those that are not regulated. This will promote their recognition in Member States and thus increase opportunities for consumers to access foreign service providers more easily, thereby helping to increase integration in the European internal market.
in writing. - (LT) I believe that considering the painful past of commercial whaling and the recent increase in threats to whale populations - such as accidental whaling during fishing, collisions with boats, global climate change and acoustic pollution in oceans - in international forums the EU must consistently and harmoniously ensure the greatest protection of whales at global level. I would urge you to oppose any proposal which might be used to legalise any whaling for scientific purposes and commercial whaling on the coast and elsewhere or equally to allow international trade in whale products.
Despite efforts made and initiatives carried out by the IWC (International Whaling Commission), the situation with regard to numerous species of cetaceans is still worrying, as a large number are threatened with extinction. The whole issue of capturing whales for scientific purposes is still a 'cover' for the capture of these mammals, which is why the EU must intervene in terms of revising this international position.
Supporting the maintenance of the moratorium, opposing all proposals regarding new types of whaling, accepting that all whaling operations by IWC members should be brought under IWC control and supporting proposals aimed at ending 'scientific whaling' outside IWC control are some of the premises of this report that I consider to be essential.
Ensuring that the EU defines its political position on this subject and taking the lead in pursuing objectives relating to respect for biodiversity and the sustainable development of our planet are fundamental objectives which the EU must embrace.
I therefore voted in favour of this report.
in writing. - (SV) Like the rapporteur, I support the global moratorium for commercial whaling and the prohibition on international trade in whale products. There are also good reasons to seek an end to what is referred to as 'scientific whaling'.
When these issues are dealt with at international level, cooperation should be sought within the framework of the International Whaling Commission, not the EU.
In spite of this objection on grounds of principle, I have chosen to vote in favour of the report.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mrs Attwooll's report on Community action in relation to whaling.
I recognise the need to ban hunting of these endangered mammals, and that tough action is needed to ensure their survival. The existing moratorium on whaling has already produced good results in terms of increasing cetacean populations, although many key countries have not ratified it, meaning that whaling still goes on. I therefore welcome the call for the Commission to put forward new proposals to encourage an improvement in these results.
I also think the distinction made between commercial whaling and sustenance whaling still practiced by some indigenous peoples is important. The latter is rightly excluded from the moratorium, as is scientific research on whales, provided it takes account of the need to safeguard the species.
in writing. - (IT) Madam President, I voted for the report. One of the main reasons for the EC's participation in the Observatory is the consideration that the Observatory's activities are helping to strengthen the competitiveness of the Community's audiovisual industry. For instance, the distribution of audiovisual goods is too often hampered by a lack of knowledge of the differences in national legislation. The Observatory helps to surmount these obstacles by providing expertise and systematic information to the operators concerned.
Unfortunately, however, often the legislation adopted by the European Community is not sufficiently publicised in Italy. For this reason, greater legislative transparency is needed, particularly on copyright and consumer protection law and fiscal and labour law. Lastly, it is vital to boost the Observatory's capacity for monitoring new developments such as new consumption models for audiovisual products, in particular videogames and the Internet.
in writing. - (LT) One of the main reasons for the European Community's participation in the activities of the Observatory is the precondition that by carrying out its work, the Observatory will help to strengthen the competitiveness of the Community's audiovisual industry. When distributing audiovisual goods there is often a problem of insufficient knowledge of differences in national legislation. By supplying related operators with technical expertise and specialist information, the Observatory helps to overcome this obstacle, and therefore the Community's participation should be viewed favourably. By specially purchasing information and advertising its publications, the Observatory has become the main source of economic and legal information covering various segments of the audiovisual industry, which is used by members in both the public and private sectors. Moreover, the Commission indicates that one of the Observatory's most valuable assets is its ability to set up and oversee scientific partner networks. These networks help to improve the quality of the Observatory's economic and legal analysis.
in writing. - I voted in favour of this report because the European Audiovisual Observatory is the only pan-European public service organisation dedicated to gathering and distributing information on the European audiovisual industry. It plays a vital role by providing detailed information on the sector to both public and private bodies in the field.
in writing. - (SV) I have voted against this report on Community participation in the European Audiovisual Observatory. It is for the Member States to become involved in and fund the European Audiovisual Observatory.
I voted in favour of the draft report on Community participation in the European Audiovisual Observatory, a project supported by the PPE-DE Group, for a number of reasons.
Firstly, I believe that it is vital for us to have maximum transparency on the audiovisual market and to ensure that as many institutions as possible have access to relevant information in this field. This is the only way that we can have real competition and meet the economic growth targets set by the Lisbon Strategy.
Secondly, it seems important to me that the Observatory brings together both EU Member States and European states outside the Community, offering an important cohesion factor at the level of all European countries. This will enable us not only to interconnect the whole continent, but also facilitate the free movement of goods and services from the audiovisual sector, thereby considerably expanding this market.
However, we must take into account the advent and development of new technologies in order to boost the Observatory's effectiveness.
I personally support the application of the provisions which expand the Observatory's scope of activity in order to provide better coverage in this area and supply even more valuable information which is useful from an economic perspective, but also for understanding the European social and cultural context.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Belet's report on Community participation in the European Audiovisual Observatory.
In my view, the Observatory's work is very important; it is the only organisation dedicated to gathering and distributing information on the European audiovisual industry and therefore has the task of fostering new developments in the audiovisual field, which have become increasingly significant in recent years as digital technology is used more and more. In addition, through its studies and market analysis it provides valuable help for both policymakers and the audiovisual industry itself.
I also agree that the Observatory's activities should be further extended to include the study of fiscal and labour law regarding the audiovisual sector, thereby strengthening its cooperation with the Member States.
in writing. - (SV) We Swedish Social Democrats in the European Parliament are in favour of a generous immigration policy centred on people's needs. This meant that we ultimately chose to support Mr Fava's report because it sends a clear message to the effect that it is unacceptable for employers to exploit the vulnerable position of migrants with no documents and because it gives certain rights to those migrants with no documents that they currently lack in several of the EU's Member States. A prerequisite for our being able to vote in favour of the report was the Council's approval of Parliament's statement that Article 9 should not be precedential in any way in future, because this could make it more difficult to adopt common rules regarding the liability of contractors for their subcontractors.
It is clear to us that contractors need to be responsible for ensuring that their subcontractors observe any collective agreements that have been entered into. Employers must not be able to avoid applying labour law rules by utilising a complex chain of subcontractors. In this directive, however, liability is limited to the first subcontractor level, which is something that we do not consider acceptable. However, it is important to bear in mind that there is nothing to prevent individual Member States introducing more comprehensive legislation.
We are also opposed, on principle, to the exemption of private individuals who employ people without documents to work in their home from sanctions. We believe that people without documents are just as vulnerable, even if they are working for private individuals.
The directive which has just been voted on marks another step towards drafting and applying common regulations and measures required to regulate the situation of immigrants, especially employees from third countries staying illegally in the European Union.
The prospect of a better standard of living created by the possibility of finding a job is one of the key factors encouraging illegal immigration. At the same time, the consequences of the benefits gained by employers include the waste of public finances and distorted competition in the economic sector, depriving illegal workers of any social insurance or right to a pension.
This is the reason why the current directive relates to immigration policy and the sanctions are targeted at employers and not the workers coming from third countries. Particular attention must also be focused on nationals from the new Member States who, in spite of their status as European citizens, are still subject to transnational employment rules, thereby limiting free access for them to the old Member States' labour market.
Measures such as forcing employers to check third-country workers' residence permits and the financial and criminal penalties provided for employers highlight the efforts of the Community and Member States to coordinate their immigration and illegal labour policies. In fact, at a time when the European Union is facing an increased population decline, we must bear in mind that the solution is not to expel but regulate the situation of these workers. It was with this hope that I voted in favour of this report.
in writing. - (SV) I voted in favour of the report on sanctions against employers of illegally staying third-country nationals.
The proposal aims to prevent the exploitation of illegally staying third-country nationals by employers and to strengthen the rights of workers. The person who is to be punished in the event of illegal employment is the employer who breaks the law, not the worker.
There is an absence of this type of legislation in certain countries within the EU. Other countries have legislation, but it is not implemented or observed. Common EU rules to prevent exploitation and the employment of illegally staying workers are therefore one way of raising the bar for many EU countries.
The proposal that we are voting on today has many shortcomings. If the decision had been mine, many parts of it would have been different. I would have liked to see greater protection for women involved in domestic work, for example. However, the alternative is to have no directive at all and therefore less protection for the four to eight million illegally staying third-country nationals who are currently working illegally within the EU and who, in their very vulnerable situation, are repeatedly exploited by employers.
While it is important to prevent illegal immigration and the exploitation of illegally staying third-country nationals, we must also ensure that we increase the opportunities for people to settle and seek work within the EU on a legal basis. This is regulated in other directives that we, in the European Parliament, have been involved in negotiating over the last year.
in writing. - I support the Fava report on sanctions against employers of illegally staying third-country workers. Some unscrupulous employers are prepared to exploit these illegal workers with wage rates below the legal minimum, appalling conditions and long working hours. Where they do get caught they must face severe sanctions.
Yet the problem is that there is a vicious conspiracy to keep the exploitation hidden. The employers made the profits which they clearly do not wish to surrender while the workers, if they expose the exploitation, face deportation. If we are serious we must have a policy that gives amnesty to those who expose the exploiters. This would change the balance of power between employees and employers in a way that would virtually eliminate the problem.
in writing. - (FR) The general prohibition of employing unauthorised workers to deter illegal immigration can only be viewed favourably, just as sanctions against employers who resort to such workers - often to exploit them - can only be viewed favourably; such employers are nothing more than modern-day slave-traders.
I have, however, some reservations. Once again the European Union is making use of an issue relying on a Community legal basis, the first pillar, to extend its competences with regard to harmonisation of the criminal law of Member States. Ireland and the United Kingdom, who have asserted their right to opt out as recognised in the treaties, constitute a notable exception.
Also, events following strike action at a fashionable restaurant in Neuilly, a favourite of Mr Sarkozy, come to mind. Its management claims to be the victim of a labour market that is too rigid or protective of a workforce to whom they pay the legal minimum wage, and the greater opportunities for regularisation through working have been opened up. The directive will further strengthen these by making it possible for an illegal worker to regularise his status simply by reporting his employer.
I fear that in practice, in countries as lax as France in this respect, all this will do nothing to limit the influx of illegal immigration.
Regardless of the need to strengthen procedures aimed at combating the use of illegal workers, it is unacceptable that this directive punishes both the transgressor and the victims.
The aim of this directive is to complement the shameful 'Return' Directive - which the Socialist Government in Portugal has adopted - by applying sanctions to employers of illegally staying workers and laying down, as a general and automatic rule, the procedure for expelling these workers, with rare exceptions.
Expulsion should not be the alternative to over-exploitation of illegally staying migrant workers.
This directive does not adopt the principle of protecting migrant workers and safeguarding those who, being forced to work in unacceptable conditions, report them. In addition, the directive does not fully protect the rights of these workers as it states that 'when back payments are not made by the employer, Member States should not be obliged to fulfil this obligation'.
By not protecting the rights of illegally staying migrant workers, given that it does not provide in general for their regularisation and instead exposes them to the threat of expulsion, this directive will make these workers more vulnerable and encourage illegal work situations which are even more hidden.
This is yet another directive which lays bare the inhuman immigration policy of the EU, which is why we can only reject it.
in writing. - (FR) Although this report is interesting on a number of points and sketches out a battle plan against illegal immigration, it contains some enormous stumbling-blocks. There are no specific measures to protect the internal and external borders of the Union. There are no measures in relation to the policy of expelling illegal immigrants back to their country of origin. It simply defines a person who has entered the territory of the Union illegally as an illegal immigrant who has rights.
In reality, European institutions are embarrassed by this issue. On the one hand, in the name of security and justice, they are demanding a minimum of European rules to curb illegal immigration and, on the other, in the name of their rules that have become dogma - those of ultraliberalism and of freedom of movement - they want the territory of the Union to become a place for receiving and attracting millions of prospective immigrants.
We reject this philosophy that is dangerous for the people and nations of Europe. We reassert their right to defend themselves and to remain themselves.
It is a known fact that policies on granting visas and strict immigration regulations have only ever been successful to a small degree in curbing illegal immigration. If anything, they have only helped the development of illegal immigrant trafficking networks.
The proposal to punish employers who use illegal citizens is timely. However, we must take care that it does not lose its effectiveness as the reasons why people migrate remain the same, regardless of whether penalties are introduced against the employers or not. Indeed, the controls being proposed will force immigrants without papers to choose even worse jobs, paying even lower salaries, especially in the current economic crisis.
It is obvious that these measures only offer a partial, incomplete solution to illegal immigration and black labour. EU Member States must start from now to follow a common, consistent policy on the issue of illegal immigration.
in writing. - I support this report which will crackdown on employers of illegal immigrants within Europe. One of the factors encouraging illegal immigrants to enter the EU is the prospect of finding work. I support this legislation because it will create a fairer system for legitimate European workers.
in writing. - (DE) The prospect of finding work in Europe is attractive for third-country nationals for very understandable reasons. In times of crisis, however, we need to pay particular attention to who gets the ever scarcer jobs in order to prevent social discrepancies from arising as well. In my opinion, therefore, it is important to impose sanctions on employers who do not follow the rules. In these unsettled times, illegal labour cannot be tolerated, and we must start with those that are within reach locally and where sanctions will also have an effect. This report is thus an attempt to tackle this problem more forcefully, because the in-flow of migrant workers is not going to decrease, particularly during the crisis.
Based on a simple view of this issue, there are two reasons why there are illegal immigrants: the precarious situation in the country of origin and labour market demand in other countries.
Whereas, in regard to the first problem, we have funds for development and cooperation programmes supported by the EU and which are obviously still not sufficient, in the case of the second matter, the problem has to date been dealt with in different ways at Member State level. However, standard provisions are needed at Community level for punishing employers as, in many cases, this is a transnational issue, involving human trafficking networks which exploit the vulnerability of illegal immigrants.
I am pleased that the issue of employers who benefit at the expense of illegal immigrants has been raised for discussion by the European Parliament. I am convinced that applying this directive will improve practical employment conditions within the Community.
Whereas until now, countries' policies have focused more on how to prevent illegal immigrants gaining access to the labour market, from now on, we are tackling the problem at its root.
At the same time, however, we must not interpret this report as meaning that the EU's borders are going to be closed. Far from it, we need to keep the labour market borders open, with the proviso that the flow of workers is legal and suited to the relevant state's needs.
in writing. - (IT) Madam President, ladies and gentlemen, combating illegal immigration should, in my view, be a priority for the European Union.
I believe that it is necessary to re-establish legal conditions in the labour market as a matter of principle, whether in relation to European citizens or citizens from third countries who sometimes work without any minimum safety conditions at their workplace.
For this reason I voted in favour of Mr Fava's report providing for sanctions against employers of illegally staying third-country nationals. I feel that these types of measures are in line with the desire to build a more transparent, fair and homogenous single European labour market.
I agree with the rapporteur that employers who exploit immigrants should be punished with financial, administrative and, in some cases, criminal penalties commensurate with the extent and the severity of the exploitation, and that Member States must monitor at-risk workplaces and introduce mechanisms to facilitate the reporting of cases of exploitation in the underground economy. We must remember that growth targets for unemployment and the economy in general can only be reached by encouraging total compliance with labour laws.
in writing. - (SV) We have chosen to vote in favour of the report on sanctions against employers of illegally staying third-country nationals.
The proposal aims to prevent the exploitation of illegally staying third-country nationals by employers and to strengthen the rights of workers. The person who is to be punished in the event of illegal employment is the employer who breaks the law, not the worker.
There is an absence of this type of legislation in certain countries within the EU. Other countries have legislation, but it is not implemented or observed. Common EU rules to prevent exploitation and the employment of illegally staying workers are therefore one way of raising the bar for many EU countries.
The proposal that we are voting on today has many shortcomings. If the decision had been ours, many parts of it would have been different. We would have liked to see greater protection for women involved in domestic work, for example. However, the alternative is to have no directive at all and therefore less protection for the four to eight million illegally staying third-country nationals who are currently working illegally within the EU and who, in their very vulnerable situation, are repeatedly exploited by employers.
While it is important to prevent illegal immigration and the exploitation of illegally staying third-country nationals, we must also ensure that we increase the opportunities for people to settle and seek work within the EU on a legal basis. This is regulated in other directives that we, in the European Parliament, have been involved in negotiating over the last year.
in writing. - (SV) We have chosen to vote in favour of the report on sanctions against employers of illegally staying third-country nationals.
The proposal aims to prevent the exploitation of illegally staying third-country nationals by employers and to strengthen the rights of workers. The person who is to be punished in the event of illegal employment is the employer who breaks the law, not the worker.
There is an absence of this type of legislation in certain countries within the EU. Other countries have legislation, but it is not implemented or observed. Common EU rules to prevent exploitation and the employment of illegally staying workers are therefore one way of raising the bar for many EU countries.
The proposal that we are voting on today has many shortcomings. If the decision had been ours, many parts of it would have been different. We would have liked to see greater protection for women involved in domestic work, for example. However, the alternative is to have no directive at all and therefore less protection for the four to eight million illegally staying third-country nationals that are currently working illegally within the EU and who, in their very vulnerable situation, are repeatedly exploited by employers.
While it is important to prevent illegal immigration and the exploitation of illegally staying third-country nationals, we must also ensure that we increase the opportunities for people to settle and seek work within the EU on a legal basis. This is regulated in other directives that the European Parliament has been involved in negotiating over the last year.
The report on the proposal for a regulation of the European Parliament and of the Council concerning crop statistics comes with a number of supplementary elements required to improve the application of the new provisions.
Statistics play a vital role in drafting Community policies because they provide a precise picture of market supply and demand, and this information helps achieve an economic balance. At the same time, standard regulations at European level must not become a bureaucratic burden but ensure that there is a constant exchange of information between Member States in a simple, effective manner.
For this reason, I welcome the Commission's proposal and the additions proposed by the rapporteur as they provide a new phase in the creation of a simple, flexible legal framework which complies with EU principles. The impact of these regulations on European agriculture will establish a greater capacity to respond to the problems which can crop up in the market, such as overproduction, which can lead to falling prices.
in writing. - (SV) I have voted in favour of this report, partly because the Commission's proposal aims to simplify the current legislation and partly because agricultural statistics are nevertheless necessary in the present circumstances, with the common agricultural policy.
I would like to stress that my 'yes' vote for this report is not an expression of support for the common agricultural policy itself.
in writing. - (IT) Madam President, ladies and gentlemen, I welcome Mrs Jeggle's work and I voted in favour of her report on the need to compile crop statistics.
I share the opinion of the rapporteur and the Commission that statistics on crops are essential for the evaluation of the common agricultural policy and the management of EU markets in these goods.
I am pleased that Mrs Jeggle has emphasised that additional costs and burdens should remain within reasonable limits, so that the benefits of simplified bureaucracy and better quality legislation are not offset by overly high costs associated with the proposed measures.
I believe that the report fits perfectly with the action programme for reducing administrative burdens in the European Union set out in the Communication of 24 January 2007 and, as I said, it therefore has my support.
As I have already stated when I expressed my support for the report on promoting agricultural products on the Community market and in third countries, wine is one of the Community's products which enjoys a dominant position on the global market and must assume a key role in Europe's commercial strategy.
In order to provide better support for the different types of wines, not only traditional types but also those referred to in the present report, we need however simple, flexible regulations which comply with European principles for promoting quality. At the same time, we need better cooperation between Member States, European institutions, producers, as well as producer and distributor organisations.
I welcome the European Commission's proposal and the report presented by our fellow Member, József Szájer, as we will therefore have standard, simplified rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails. These products are renowned worldwide and, thanks to the new provisions, we will successfully achieve a better position on the market for them, while supporting Community producers and distributors.
in writing. - (IT) Madam President, ladies and gentlemen, I voted in favour of Mr Szájer's report on aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails.
I believe that the wine industry is very important for the EU economy, since a number of countries, including Italy, France and Spain, rank among the world's leading wine producers and export their celebrated products all over the world. I therefore welcome the proposal to lay down clear rules for the definition of the aforesaid categories of wine-based products, so that the high quality of European produce may always be recognised and identified.
in writing. - (SV) We Social Democrats in the European Parliament have chosen to vote in favour of the proposal for a Council directive amending Directive 2006/112/EC as regards reduced rates of value added tax. However, we would like to stress that we do not consider reduced rates of value added tax to be a solution to the problem of a 'black' economy.
in writing. - Today we voted on the report on reduced rates of VAT. These amendments highlight that reduced VAT rates would have a positive impact in reshaping many service sectors as they would reduce the level of undeclared work.
With regard to the housing sector, it is possible to apply reduced VAT rates to renovation and repair work aimed at increased energy savings and efficiency.
The proposal goes back to the summer of 2008 and proposes the addition of certain other locally supplied services, including restaurant services.
In addition to housing and restaurant catering services, labour-intensive services will be permanently included in the list of services eligible for reduced rates. The category is broadened to include other locally supplied services of similar nature such as: minor repairs of tangible movable goods, including bikes, shoes, clothes, computers, watches; cleaning and maintenance services for all these goods; domestic care services; all personal care services, including hairdressing, beauty services, gardening services; renovation and maintenance services provided for places of worship and cultural heritage and historical monuments.
Also, the category of pharmaceutical products is widened to cover all absorbent hygiene products, particularly children's nappies and medical equipment for the disabled.
Printed books, including audio-books, under current legislation may also be subject to reduced rates.
The fostering of small- and medium-sized enterprises - which comprise 99% of Europe's companies, which are responsible for more than 100 million jobs and which, in the last eight years alone, have created 8 million jobs - is central to the Small Business Act.
The current proposal exemplifies the measures taken. It allows certain companies to benefit from a reduced rate of VAT, while at the same time trying to tackle the underground labour market and call for the creation of legitimate companies.
While keen to facilitate the operation of SMEs, we must not jeopardise the fundamental principles of the EU. In this case, the single market is protected as the rules in this document will apply to companies which operate only locally, thus avoiding market distortions.
For all these reasons I voted in favour of this report, which I regard as a perfect example of the policies to be adopted by the European Parliament in the economic field.
in writing. - (FR) For the first time I am happy to vote for a European directive on taxation. For a while, until there is a more general revision which could call everything into question, the most glaring aberrations in this directive will disappear. Locally supplied services, such as restaurants, which in any case do not have anything to do with the problems of the internal market and distortion of competition, and labour-intensive services will be able to benefit from a reduced rate.
The ball is now in the governments' court. First of all in the Council, which has not yet made its decision. Then at national level, where we are watching carefully the manner and speed with which our people in power will keep their electoral promises.
I am afraid, however, that this good news may have its roots in the crisis; the fall in the spending power of Europeans and especially the imminence of the European elections. The proper solution would have been to bring an end once and for all to tax harmonisation, for which there is still no justification.
in writing. - I voted in favour of this report which will allow Britain to reduce VAT rates for a new category of goods and services including restaurant services and other local services. I support the report because it gives smaller companies the opportunity to attract better custom. The report represents positive action in combating the recession by making smaller, local companies more attractive to customers.
in writing. - Conservatives have always argued that taxation is a fundamental issue of sovereignty and therefore any move to transfer powers in this area from the European Union to the Member States is to be welcomed. This measure, which allows Member States to apply a lower rate of VAT to a number of locally provided and labour intensive services, is a positive example of the application of the principle of subsidiarity, and we encourage the Commission to move further in this direction. In particular, we would have liked the reduced rate to have been extended to locally produced beers and ciders, as this would help pubs to survive when they are suffering from high levels of duty.
We stress that it is for Member States to decide when it is appropriate to apply these measures. The recent reduction of the general rate of VAT in the United Kingdom has been an expensive exercise which has produced little effect, when other measures such as much bigger but targeted reductions in VAT, as permitted by this proposal, or increased personal income tax allowances, would have been more beneficial both to individuals and to the economy as a whole.
in writing. - (DA) The Danish Social Democratic Members of the European Parliament, Poul Nyrup Rasmussen, Britta Thomsen, Christel Schaldemose, Dan Jørgensen and Ole Christensen, have abstained from the vote on Mrs van den Burg's report on reduced rates of value added tax. It is the view of our delegation that a reduction in VAT in Denmark would have an extremely modest effect on employment combined with a problematic loss of revenue for the state. In view of the current economic crisis, there may, however, be more of a need in other EU Member States to utilise the instrument of VAT as one element of their national crisis packages and thus strengthen employment in sectors that have been badly affected. We already have very different rates of VAT, and therefore we do not want to prevent other EU Member States from taking this path. It could also have a positive effect on demand in the Danish economy.
in writing. - The European Parliamentary Labour Party voted in favour of this report. We consider that VAT reduction can make a contribution to the maintenance of certain jobs and allow for the creation of others. Each country has submitted experiences which have allowed for some belief in the fact that local conditions need local reactions; this is true of a tax such as VAT.
In the UK a general reduction in VAT has led to a fall in inflation of 1% and an injection into the economy of GBP 12 billion.
in writing. - Since 11 September 2001, America has led a global war on terror. Sadly, the absolutist culture of human rights in the EU and the political cowardice of many of its senior politicians have obliged the United States to assume a grossly disproportionate responsibility for tackling a threat that knows no boundaries.
Islamist jihadi extremists pose a threat to our very way of life. Politicians have a responsibility to protect the public against this unprecedented and existentialist danger. I am glad that some countries in the EU saw fit to cooperate with the CIA, our American allies. I cannot understand why some countries put the human rights of terrorists over the protection of their own citizens and refused to cooperate with the CIA. Once again the anti-Americanism so prevalent in the EU put its citizens' safety in jeopardy.
This whole issue shows the importance of each Member State retaining the right to act independently in matters of foreign policy and intelligence.
I voted against this report.
In 2007, as a result of the investigation conducted by the Committee which presided over this issue, the European Parliament adopted a resolution which contained dozens of recommendations aimed at preventing a repetition of these illegal activities.
It is now engaged in a process of assessing the application of those recommendations, using a methodology which I proposed. The President of the European Parliament recently sent a formal request for cooperation to the presidents of the national parliaments and a hearing will be held shortly.
Adopting a new resolution before this process is completed would be rash and would lead to mistakes: the mistake of speaking too soon when there is nothing new to say; the mistake of yielding to the desire to adopt a resolution in order to affect people or make domestic policy; and the mistake of starting off by criticising President Obama when we should be working to boost transatlantic cooperation by taking advantage of the change in the US administration.
I therefore cannot vote in favour of this motion for a resolution. I also cannot vote against a text which reiterates basic values of respect for human rights, the rule of law and the search for truth. That is why I will abstain.
in writing. - (IT) Madam President, my decision to vote against the motion for a resolution was based on the fact that it reiterates the same ideas that my group opposed in the final vote of the temporary committee on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners (TDIP). I give this opinion as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats for the former TDIP temporary committee and for the subsequent working group within the Committee on Civil Liberties, Justice and Home Affairs.
The aforesaid committee decided to send a questionnaire to each Member State in order to clarify what developments had taken place following the European Parliament's investigation. To date however, as you are well aware, no response has been received to these questionnaires, even after written reminders were sent.
I do not therefore think it wise to adopt a new text claiming to make new conclusions when in reality we have nothing new to make public. I have the feeling this is yet another electoral stunt by the Left, rather than an attempt to see justice.
in writing. - I did vote for keeping the reference to Portugal, including the reference to the responsibilities of the Barroso Government, despite the fact that I think that the text of that paragraph could be more accurate and mention 'new factual information' and not just 'press information'.
Without playing down important aspects with which we clearly disagree, not to mention its flagrant omissions and contradictions, this resolution:
'denounces the lack of action taken so far ... to shed light on the extraordinary renditions programme';
'calls on the Member States, the Commission and the Council ... to assist in ascertaining the truth by opening inquiries or collaborating with the competent bodies, ... and by ensuring effective parliamentary scrutiny of the action of secret services';
'calls on the European Union, the Member States and the US authorities to investigate and fully clarify the abuses and violations of international and national law on human rights, fundamental freedoms, the prohibition of torture and ill-treatment, enforced disappearance and the right to a fair trial committed in connection with the "war against terror”, so as to establish responsibility ... and to ensure that such violations will not recur in the future'.
However, the resolution does not demystify or denounce the fundamental element, namely the so-called 'fight against terror', nor does it condemn what it terms the 'limited maintenance of rendition schemes and of secret detention facilities' by the US.
We need clear condemnation and a search for the truth, as in fact the Portuguese Communist Party proposed in the Portuguese Parliament and as the Portuguese Socialist, Social Democrat and Popular Parties rejected.
in writing. - Even though there are contentious elements in the CIA resolution, like welcoming the EU-US agreements on judicial cooperation and extradition, I still voted in favour of the resolution to support human rights and the attempt to shed light on the extraordinary renditions programme.
in writing. - The resolution adopted by this House reaffirms that, according to Article 14 of the UN Convention against Torture, any victim of an act of torture has an enforceable right to redress and to fair and adequate compensation. It is telling that the UK Conservative Members of this House voted against the resolution. It is equally telling that the UK Labour Members abstained. The morally bankrupt Labour Government has led the UK into an illegal war and has allowed its airports to be used for extraordinary rendition flights. The votes of the Unionist MEPs today adds further to this shame.
in writing. - Even though there are elements in the CIA resolution such as welcoming the EU-US agreements on judicial cooperation and extradition which I am very critical of, I still voted in favour of the resolution, to support human rights and the attempt to shed light on the extraordinary renditions programme.
in writing. - (SV) I have previously expressed my disgust with regard to the information that has come to light in respect of the treatment of people who are suspected, but not convicted, of crimes and who have been extradited and in some cases kidnapped by the authorities of various states. This is totally unacceptable and contravenes the principles of modern democracy. This matter has still not been cleared up and therefore it is good that these incidents are being brought to light.
Parliament's resolution contains many positive elements, but I believe that the inclusion of irrelevant wordings makes its foreign policy ambitions far too high. This shifts the focus from the main issue, which is that of the suspected violations of human rights. That is very unfortunate. I have therefore voted against this motion for a resolution.
I voted against the motion for a resolution on the alleged CIA activities involving the transportation and illegal detention of prisoners in some European countries as the purpose of this resolution is unfounded.
Firstly, I would like to emphasise that, from a procedural perspective, the political groups which signed this resolution ought to have waited for the replies from the national parliaments to the letter from President Pöttering dated 9 February 2009, which requested details of the measures taken by Member States following the February 2007 resolution on this matter.
Secondly, it is completely unproductive getting ourselves bogged down again in suspicions and accusations against certain Member States, brought about by the executive order passed by President Obama in January 2009, requesting the closure of the Guantánamo Bay detention centre within one year.
As regards Romania, Commissioner Barrot mentioned in his speech during the last part-session that he closely monitored the measures which the Romanian authorities took during this investigation. I believe that Romania has entirely demonstrated good will in its cooperation and has supplied the Commission and European Parliament with all the necessary information, as well as with all the results of the investigations carried out on this matter.
I would also like this time, as on the occasion of the Strasbourg part-session held from 2 to 5 February, to reaffirm my opposition to the resolution on the alleged CIA activities involving the transportation and illegal detention of alleged terrorists on the territory of certain European countries.
The accusations levelled against Romania, according to which it had been involved in the terrorist suspect transfer programme, are unfounded. It is therefore unacceptable for Romania's name to be freely bandied about as part of the discussion on alleged CIA prisons.
So far, only accusations have been levelled at us without any credible proof to back them up. Indeed, the Martin report is the best example of this approach as the accusations it makes against Romania are both controversial and unfounded.
I think that the reasoning behind a number of such serious accusations is part of the same commitment assumed by European governments to respect and promote the fundamental freedoms, rights and values of the European Union on behalf of which the draft resolution has been initiated.
in writing. - (IT) Madam President, ladies and gentlemen, I intend to use my vote to support the motion for a resolution on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners. I believe it is extremely important to implement in full the recommendations made by this Parliament in the report by the temporary committee on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners because the existence of secret detention centres, enforced disappearances and the torture of detainees are not only a flagrant violation of international human rights law, the UN Convention on Torture, the European Convention on Human Rights and the Charter of Fundamental Rights but also cannot be tolerated in an international system governed by democracy and the rule of law.
For this reason I welcome the resolution, which urges all Member States to bring to light the abuse committed in this context in the name of the war on terror, since a genuine and effective war on terror cannot be fought by breaching the very same human rights and fundamental freedoms it is supposed to defend.
in writing. - EPLP MEPs believe that this resolution contains a number of points of merit. We have consistently supported the drafting of this resolution and approved the joint resolution as tabled on behalf of four European Parliamentary groups.
However, we cannot support this Resolution if it includes unproven accusations which have not yet been judged by the relevant authorities. Unfortunately, as amended, this resolution is no longer based on proven facts and the EPLP regretfully has no option but to abstain.
I refrained from voting, owing to the fact that I am unfamiliar with the details of the amendments to the said motion for a resolution.
in writing. - Even though there are contentious elements in the CIA resolution, like welcoming the EU-US agreements on judicial cooperation and extradition, I still voted in favour of the resolution to support human rights and the attempt to shed light on the extraordinary renditions programme.
in writing. - (PL) Mr President, I supported Mr Saryusz-Wolski's report. I am pleased that the report focuses primarily of the events of 2008, which put the effectiveness of the EU's foreign policy to the test. Once again, we have ascertained that Europe's strength lies in concerted action. The same applies to European institutions. They must work together, in the same way as the Member States do, in order for Europe to speak with one voice on the international stage.
in writing. - I support the retention of the national veto in matters of foreign affairs and I am increasingly concerned about the growing role of the EU on the world stage despite the fact that the Lisbon treaty has not been ratified.
Nevertheless, I accept that there are some areas in which the Union can act together to express its will, and one such area is Taiwan. The council recently voiced its support for Taiwan's meaningful participation in international organisations. I support this policy because I think it is unacceptable to deny the 23 million people of Taiwan a voice on the international stage.
Taiwan is a prosperous democracy with a top-quality public health system. I question the morality of excluding Taiwan from the benefits that would undoubtedly accrue from being granted observer status at the World Health Assembly. Furthermore, I hope the EU institutions can together make progress on this issue before the next WHA meeting in May.
I welcome the report's positive comments about the improvement in cross-straits relations.
I therefore voted to abstain on this report.
I would like to congratulate the chairman of the Committee on Foreign Affairs, Mr Saryusz-Wolski, for the excellent report he presented. I feel that we must focus particular attention on the Eastern Partnership. In my view, the Eastern Partnership must have a clear institutional structure, with parliamentary and intergovernmental dimensions, as well as adequate technical and financial bodies.
As regards the intergovernmental dimension, I feel that we need to establish a clear timetable of meetings at ministerial level involving the 27 Member States with their counterparts from the Eastern Partnership countries. Obviously, in the case of Belarus, the EU Council's decision to resume negotiations with both the government in Minsk and with all the democratic forces in this country must be supported. Belarus's authoritarian regime must understand that the EU stipulates as a firm condition of any cooperation the need to respect democratic principles and human rights.
I feel that the Eastern Partnership's parliamentary dimension is important because it ensures this project's democratic legitimacy. The meetings of the future parliamentary assembly must contribute to the adoption of this project, both by the parties in power and the opposition forces which may offer an alternative government, based on democratic logic.
in writing. - (EL) The group of the Communist Party of Greece in the European Parliament voted against the annual report on the application of the EU common foreign and security policy (CFSP) in 2007.
The report insultingly calls for the international political and military presence of the EU - in other words its imperialist interventions throughout the world - to be strengthened. It uses problems generated by capitalist development, such as climate change and energy questions, as new pretexts for its imperialist interventionism and to improve its position over its global imperialist competitors.
At the same time, it seeks closer and deeper cooperation with the USA, with a view to taking a joint approach to grassroots reactions and resistance to their imperialist rule.
The report defends the EU's imperialist action in various areas of the world, such as the Western Balkans, where it has already established the EULEX police/judicial force in Kosovo, the Middle East as a whole, Georgia, Africa and elsewhere, and is looking to become even stronger.
Year on year, the EU is becoming more aggressive to and dangerous for the people, who must fight a more decisive and coordinated fight to overturn this policy, together with the US and NATO policy and the imperialist order of things overall.
in writing. - This report criticises the human rights situation in China, but it might also have mentioned the human rights situation in Taiwan, which is exemplary. Taiwan's prosperous democracy, strengthened by constitutional protections and the rule of law, stands in stark contrast to the totalitarian communist dictatorship in China
I echo the report's words about the improvement in cross-straits relations. President Ma Ying-jeou is to be congratulated for bringing this about.
The CFSP is inevitably limited in scope while it remains subject to national veto. Nevertheless, I welcome the Council's recent expression of support for Taiwan's meaningful participation in international organisations. I hope the Council and the other institutions will endorse Taiwan's ambition to be admitted as an observer to the World Health Assembly. It is morally wrong for Taiwan to be excluded from a public health forum simply as a result of pressure from China.
I therefore voted to approve this report.
Just like two others debated and adopted in this sitting, this report is also very ambitious.
Leaving aside the rhetoric, the report believes that 'the coming months will provide a unique opportunity for the EU to work out a new transatlantic agenda with the new US administration, covering strategic issues of common concern, such as new ... global governance', particularly bearing in mind the forthcoming NATO summit and G20 meeting, both planned for April.
As a matter of fact, the report and the resolution constitute an outline of the objectives, priorities and interests of the EU's major powers, whether in the Balkans (Kosovo, Bosnia-Herzegovina), Eastern Europe (Caucasus, Black Sea, Belarus, Georgia, Russia), Middle East (Gaza Strip, Iraq), Mediterranean, Central Asia (Afghanistan, Iran), Africa (Chad, Sudan, Somalia, Democratic Republic of the Congo), Asia (China) or Latin America.
Its content ranges from the most blatant violations of international law, interference and interventionism to poorly concealed ambitions of political and economic control by the EU's major powers.
That is the real content and meaning of the 'EU's role in the world' that has been announced: in other words, its ambition to share control of areas of influence, markets and natural resources with the US and Japan.
in writing. - (PL) I gave Mr Jacek Sarysz-Wolski's report, on the main features of the common foreign and security policy, my unequivocal support. The Council's report for 2007 provides a fitting description of these issues. It would be difficult not to agree that the financial resources earmarked for implementing the CFSP are far from sufficient, particularly in circumstances involving aggressive terrorist activity. The right to live in peace and with a sense of security is an EU priority. That security has multiple dimensions: political, military, energy, food, and so on. Cooperation with other countries plays an enormous role in this field. The particular importance of transatlantic relations with the USA and Canada should be acknowledged, as should the closer cooperation between the EU and NATO. The Eastern Partnership may be acknowledged as very promising. In this regard, relations with Russia, Ukraine, Georgia and Belarus are worthy of note. The EU can also exert a positive influence on the situation in the Middle East. The recent conflict in the Gaza Strip has demonstrated the dramatic circumstances in which the people of that region live, be they Palestinian or Jewish.
In the field of security, the EU's actions will only be effective if we speak and act as one. Focusing on individual interests can only bring temporary benefits. Moreover, universal solidarity requires particular respect for fundamental values and human rights, as well as the dignity and freedom to which every individual is entitled. The role that suitable diplomatic efforts, including the use of so-called preventive diplomacy, can play in this field is by no means a minor one.
As apparent from the debate and the report on the common foreign and security policy, the European Union's ambition in terms of foreign policy is huge. It is clearly apparent from the facts that the EU's role in the world does not match up to this ambition. However, not only is its role growing, but in the vast majority of cases the Member States are in agreement and act in cooperation. The sharing of values, principles and priorities between the 27 Member States of the European Union is much more widespread than may be suggested by the times of disagreement. This is exactly as to be expected.
That is why I support strengthening the agreement on which our priorities and criteria for action are based.
The recognition, however, that there are disagreements which basically stem from the existence of different interests and priorities does not lead me to conclude that the EU is irrelevant in the world or that a single foreign policy needs to be imposed on all the Member States, contrary to their own interests or even their own history. A community is being built and this process, albeit slow, has more chance of succeeding than the desire to impose a single approach, which is not essential.
I voted in favour of the motion for a European Parliament resolution on the 'Annual report from the Council to the European Parliament on the main aspects and basic choices of the common foreign and security policy (CFSP) in 2007, presented to the European Parliament in application of point G, paragraph 43 of the Interinstitutional Agreement of 17 May 2006' in order to support peace, human dignity, human rights, democracy, multilateralism and the rule of law.
in writing. - The Saryusz-Wolski report contains some welcome references to Taiwan, and in particular the recent thaw in cross-straits relations. I congratulate Taiwanese President Ma for his courageous and determined initiative to improve relations with the People's Republic of China.
Nevertheless, I fear we in the EU do not fully appreciate the importance of supporting democratic Taiwan and giving its 23 million people a voice on the international stage.
The Council supports Taiwan's meaningful participation in international organisations. It is time Parliament reiterated this support, especially with regard to Taiwan's ambition to become an observer in the World Health Assembly.
Taiwan's exclusion from this body at the behest of China is reprehensible. As a medical doctor, I deprecate the interference of politics in matters of public health. We stand up to China over Tibet; we stand up to China over human rights; it is time we stood up to China over Taiwan.
I voted to abstain on this report.
in writing. - I and my British Conservative colleagues welcome the need for effective inter-governmental co-operation within the CFSP, provided the United Kingdom retains its veto and ability to act alone in its national interest when required. The report has good things to say on the need for more co-operation internationally by the 27 EU Member States in areas such as transatlantic relations, Georgia, the Eastern Partnership and the broader Middle East.
However, we oppose the minor references to the Treaty of Lisbon. We have long expressed our opposition to the Treaty and do not believe that it would be in the interests of the UK and the EU to have the new foreign policy tools provided for in the Treaty. For these reasons, we abstained overall.
in writing. - (PL) Mr President, I supported Mr von Wogau's report. I am firmly in favour of strengthening the ESDP. Expanding the scope of cooperation between the European armed forces is, as the report emphasises, an essential step towards establishing a common foreign and defence policy. I also concur with the notion that the European Union should assure not only its own security, but also that of its neighbours. Our neighbours' seemingly bilateral conflicts have a direct impact on the EU.
in writing. - (EL) The report on updating the European Security Strategy openly supports even greater militarisation of the EU in order to strengthen its military capabilities for its imperialist interventions.
It welcomes the Council's objective of the EU's acquiring a permanent military force of 60 000 men built up around the Franco-German Eurocorps armed forces which already exist, equipped with common weapons systems and ready to fight in 'rapid response actions' in various areas of the world simultaneously. The pretexts for EU intervention, the so-called 'threats' against its security, are constantly expanding, including sectors, in addition to 'terrorism', such as climate change, energy security, cyberspace, regional clashes, maritime transport and even space. In fact, the EU is reserving the 'right' of military intervention where and when it deems necessary for its imperialist interests and, more to the point, not only against third countries and peoples, but also against the peoples of its Member States, in order to defend the power of the monopolies as and when necessary.
That is why the Communist Party of Greece voted against the report. Only grassroots disobedience and a break with the imperialist and anti-grassroots policy of the EU and its overall construct can pave the way for a Europe of peace and grassroots prosperity.
in writing. - Mr von Wogau has my congratulations on his work both here and more generally for his chairmanship of the Subcommittee on Security and Defence. I support the idea of an EU Operational Military Headquarters being established. Of course NATO should be and is our first port of call when security is threatened. Yet during the Bush-Gore debates just over a decade ago, George Bush said that had he been President he would not have intervened in Kosovo.
Now despite my antipathy to the Bush Administration's foreign policy it seems to me that it is a perfectly reasonable position for Bush to take on the basis of US self-interest. Yet it is not a position that Europe could or should have followed. Apart from the strong moral argument that we had a responsibility to protect those facing the genocide of the Serbs, we also had the consequences of tens/hundreds of thousands of refugees. We, in our own and their interests, must have the capacity to engage without the Americans. To do this, it is a small price we pay to have a permanent EU Operational Military HQ ready for such a future eventuality.
Like the report on 'the role of NATO in the security architecture of the EU', this report (and resolution) reasserts the objective of affirming and consolidating the EU as a political and military bloc with an offensive nature, in partnership with the US and within the framework of NATO.
Among other important and enlightening aspects, this report and resolution reasserts the offensive and global concept of NATO, considering that 'the updated ESS [European Security Strategy] and the future NATO Strategic Concept should be mutually coherent and that this should be reflected in the Declaration which will be adopted by the NATO summit in Strasbourg/Kehl in April 2009'. It actually goes even further as it 'calls for the setting-up of an ... EU Operational Headquarters'.
In the end, the report and resolution constitute a real denunciation, not that this was its intention, of the militarisation of the EU and of the so-called 'Treaty of Lisbon' which institutionalises this militarisation.
Those in Ireland who denounced and therefore rejected the militaristic nature of this proposed Treaty, the ratification of which would mean further militarisation of international relations, a continued arms race, and more interference and war, are right.
Those in Portugal, like the Portuguese Communist Party, who, in rejecting this Treaty, have demanded that a referendum and wide national debate should be held on its extremely serious consequences for Portugal, Europe and the world, and for peace, are right.
in writing. - British Labour MEPs joined with the Socialist Group in voting in favour of this report. Labour MEPs voted against the section of text devoted to the creation of a permanent EU Military Operational Headquarters. Labour MEPs have consistently questioned the need for this type of new institutional structure. We believe that Europe needs to focus on ensuring it has the right capabilities to deploy at the right time, and making sure existing institutions function effectively rather than building additional institutions as an expensive and unnecessary luxury.
in writing. - This report calls for the setting-up of an autonomous and permanent EU Operational Headquarters with the capacity to undertake strategic planning and to conduct European Security and Defence Policy (ESDP) operations and missions. The report is right to recommend the reform of the United Nations Organization in order to make it capable of fully meeting its responsibilities and acting effectively in providing solutions to global challenges and responding to key threats.
I welcome the report on the ESS and ESDP which contains some relevant, useful points for defining the European Union's future policies as a global player.
I would like to mention at this point the need to coordinate the European Union's security dimension with NATO's to prevent any duplication of effort and waste of resources. In this context, I welcome the Council's initiative to set up an informal EU-NATO high-level group.
Furthermore, relations with Russia must be reassessed in light of the recent events in this area. In order to promote stability among its eastern neighbours and minimise the impact on Member States, the EU must adopt a tough policy towards Russia, which should be drafted in close cooperation with transatlantic partners and include the relevant multilateral organisations, as well as the OSCE. This objective is also closely linked to the absolute necessity to make the provision of energy secure in Europe, which can only be achieved if we join forces through specific projects involving diversification of energy resources.
Looking around Europe it is clear that, in terms of security, the European Union has, and must have, its own strategic concerns and priorities. This is dictated by the geography, and also by the geopolitics. Saying this does not in any way correspond to an idea of security or a concern for defence conceived as an alternative to our alliances, not least our alliance with the United States. Saying this does, however, correspond to an idea of European responsibility. If we want security, then we must be ready to bear the burdens that this brings, whether physical or human. It also necessitates an agreement on what is common and what can be shared in this concern for security and among these burdens. Security has a price, and the demand for greater multilateralism on our allies' part imposes an added cost. The next period will be demanding in this respect. Europeans cannot demand more security without paying for it.
I voted in favour of the motion for a European Parliament resolution on the 'European Security Strategy and ESDP' as I feel that the European Union needs to develop strategic autonomy by means of a powerful and effective security and defence policy. I also think that the European Union must be able to guarantee its own security, as well as that of neighbouring countries.
in writing. - The Conservative Delegation fundamentally opposes the EU involvement in defence which this report aims significantly to extend.
ESDP is a political project that contributes no additional military capability while at the same time duplicating and undermining NATO. The report envisions further unacceptable transfer of national competence in defence and security to the EU. It proposes 'integrated European Armed Forces' and 'Synchronised Armed Forces Europe' as an EU army in embryo. It is also replete with positive references to the Treaty of Lisbon, which we have strenuously opposed. We therefore voted against the Report.
in writing. - (SV) We have chosen to vote against this own-initiative report in its entirety, as we believe it to be superfluous. Some parts of the report are poor and do not contribute to furthering the European security policy debate.
in writing. - (FR) I voted against this report, presented by the French Christian Democrat, Mr Vatanen.
The text of this report relates to the role of NATO in the security architecture of the European Union. It is an important issue that needs to be considered. In my opinion, however, the answers given in this report were not good ones and they left the root of the problem unresolved.
By my vote, I certainly did not wish to deny the role that Europe has to play internationally. As an economic and demographic power, it is expected to act according to its values and must do so in order to maintain peace and intercultural dialogue. Strengthening the European Union's military credibility is, however, indispensable. That is why I am emphasising my commitment to creating a European security and defence policy that has real autonomy.
In my opinion, this is not what Mr Vatanen's report promises. Some stumbling blocks remain, in particular concerning denuclearisation and relations with Russia. The number of amendments tabled proves it (265): the text of the report was far from achieving unanimous approval. It does not address the main concern which is to ensure that Europe has a strong defence and cooperates with NATO, but is not subservient to it.
In the area of security and defence, the actions carried out by the European Union as a global player have taken the form of intervention to prevent conflict, thereby giving it the status of the main promoter of peace in the world. While, at the end of the Cold War, there were questions raised about NATO's role, the new threats to security and progress noted by Europeans in the area of defence and the implementation of civil-military operations in different parts of the world highlight the need for a new arrangement for EU-NATO cooperation.
In the present context, the lack of any common European foreign policy and discrepancies between Member States in the area of funding and military technological capacity make NATO a vital partner for managing military crises.
Adopting a division of labour whereby ESDP supports civil operations and NATO ensures the rapid deployment of numerous military forces should guarantee that both organisations complement and not compete with each other. Consequently, the rapporteur's suggestion to create an EU operational headquarters could serve precisely this objective by complementing the current NATO command structures in the area of joint civil and military operations.
In addition, we must also take into account in future EU-NATO relations the situation of states in Eastern Europe. With this in mind, it is important to promote an open-door policy and support a constructive dialogue with Russia aimed at establishing collective security in this part of Europe.
in writing. - One of the EU's more spurious claims of self-justification is that it has maintained peace in Europe since 1945. In fact, NATO is largely responsible for keeping the peace in Europe since the Second World War.
There is a strong anti-American lobby in the European Parliament. That is to be greatly regretted, because America's selfless contribution to rescuing Europe in the 1940s and keeping peace in Europe ever since is often obscured by anti-US propaganda. America's part in our collective security is, and will remain, vital.
Of course, there are crossovers regarding the work of NATO and the EU, but they are two fundamentally different organisations. Any effort by the EU to usurp NATO's primacy and responsibility for transatlantic security is to be strongly resisted.
I therefore elected to abstain.
in writing. - (EL) The report literally paints what is black white and insultingly extols the so-called 'peaceful' and 'democratic' nature and role both of NATO and the EU, which are guilty of so many crimes against humanity, and presents them as common guardians of peace and human rights in Europe. It insultingly and with no trace of seriousness goes as far as maintaining that the citizens allegedly decide and the ΝΑΤΟ army executes. It calls on the EU to claim an enhanced role in its transatlantic cooperation with the USA and NATO, in order to promote the particular interests of European capital.
In this direction, it urges greater cooperation in 'crisis management', such as in Afghanistan and Kosovo, better exchange of information between the two imperialist organisations and so on.
It welcomes the French initiative of a return to the military structures of NATO, at the same time calling for NATO and the EU to expand, and inadmissibly demands that Cyprus join the NATO 'Partnership for Peace'.
The Communist Party of Greece voted against the report. It condemns the imperialist, criminal nature of ΝΑΤΟ and the EU and emphasises the urgent need for the grassroots fight to be stepped up, in order to get our country out of the imperialist organisations and unions, and the need to fight to break them up and overturn the barbaric imperialist order of things.
in writing. - I declare that I voted in favour in the final vote on the Vatanen report on the role of NATO in the security architecture of the EU.
Here we have a European Parliament report and resolution which, despite containing certain mystifying elements, are essential reading.
It is a text which makes explicit - if any doubt existed - one of the objectives and central themes of the EU and its proposed Treaty of Lisbon: the militarisation of the EU and its consolidation as a political and military bloc, within the framework of NATO; that is, in partnership (coordination and rivalry) with the US.
As it is impossible to comment, in this short explanation of vote, on the whole content of this report and resolution, I would stress that these consider that the time has come for the major capitalist powers of the EU to assert themselves. As a result, they look 'forward to the opportunities afforded by NATO's forthcoming 60th anniversary summit in Strasbourg and Kehl for the rejuvenation of the Alliance and the strengthening of its relations with the European Union', to which the recent Munich Security Conference was the prologue.
In this context they strongly welcome 'the French initiative of a formal return to the military structures of NATO, and the efforts by the French Presidency within the EU Council to bring the EU and NATO further together in response to the new security challenges'.
Here is a report and resolution in step with the imperialist ambitions of the EU's major powers.
in writing. - British Labour MEPs are supportive of positive cooperation between NATO and the EU, and welcome sharing of experience and expertise as a key method for strengthening basic capabilities, improving interoperability and coordinating planning, equipment and training. We voted in favour of the original text in paragraph 22 as we welcome French participation as part of strengthening EU-NATO cooperation.
On the final vote, British Labour MEPs joined with the Socialist Group in voting against this report, particularly due to the inclusion of an entire section devoted to the creation of a permanent EU Military Operational Headquarters. Labour MEPs have consistently questioned the need for this type of new institutional structure. We believe that Europe needs to focus on ensuring it has the right capabilities to deploy at the right time, and making sure existing institutions function effectively rather than building additional institutions as an expensive and unnecessary luxury.
in writing. - I could not support the Vatanen report on the role of NATO in the security of the EU. The report states that NATO forms the core of European security. I take a contrary view. I believe that Europe's security is enhanced by the EU's common foreign and security policy. NATO, however, remains a nuclear weapons-based alliance. I am totally opposed to nuclear weapons and my party is committed to removing nuclear weapons from Scottish soil when we achieve independence. An independent Scotland will not remain in NATO whilst it remains a nuclear alliance.
in writing. - (NL) NATO played an important role during the Cold War between 1949 and 1989. Its official task was to defend the Member States' common territory against foreign invasions, without taking action outside of that territory. The justification was the defence of a pluriform democracy against dictatorships, but in practice it was mainly about protecting a capitalist economy from a socialist economy. The right-wing dictatorships in Portugal and Greece were allowed to join in, there were bilateral agreements with a similar dictatorship in Spain, and the French colony of Algeria was forced to belong to NATO territory until 1962. When the Soviet Union and the Warsaw Pact disappeared, this NATO lost its raison d'être. Its continued existence is a problem for the EU, because six Member States have opted for military neutrality. The current NATO is still more of a 'coalition of the willing' around the USA than an extension of the EU. This year, just as NATO is turning 60, it will have to be apparent what future role NATO will claim. If it is that of the world's policeman, carrying out its own projects independently of the United Nations with a view to benefiting the economically most powerful states, this organisation will prove harmful and superfluous. That is why I will be voting 'no'.
I welcome the Vatanen report as a realistic appraisal of European security. Although we would like to draw up a European security policy capable of meeting the security needs of all EU members, we must accept that a security structure already exists which acts as the centre of gravity of the majority of EU Member States' defence. I am talking about NATO.
However, I would like to emphasise the importance of using the comparative benefits of the two organisations in order to draw up a solid humanitarian intervention policy. No matter what terms are used to formulate the European Security Strategy, the EU 'mosaic' will allow us to intervene in complex areas where diplomacy or limited intervention are only possible thanks to the EU's unrivalled capacity for subtlety. By the same token, we have in NATO a solid alliance, with tried-and-tested mechanisms, which we Europeans must not stop resorting to in order to reduce the suffering which some conflicting forces are causing with impunity. A first step towards this consolidation may be an operational headquarters for the European Union.
Irrespective of the specific policies which will guide our external actions, we welcome close transatlantic cooperation as the most practical solution to these challenges and as an embodiment of our community of values.
The location of Europe dictates its security priorities and concerns. However, the integration of Europe and the 27 Member States within a set of values and a model of society which, in a broad sense, we call the western world also defines the threats and our security context. For that reason, the alliance that most EU Member States share with the United States, among others, is and must continue to be a central element in our security.
In the year in which we are celebrating the 60th anniversary of the Atlantic Alliance, it is time to rethink its strategic concept and bring it into line with the new reality. Following the end of the Cold War, it is time to move beyond the end of the end of the Cold War and bring these concepts into line with the new reality that is forming: the emergence of the Pacific, the greater relevance of Asia, the role that Russia is seeking to redefine for itself, and the threats posed by failed states and global terrorist groups, among others.
We are therefore seeking to play an active part in this strategic redefinition, as full partners in the Atlantic Alliance.
I voted in favour of the motion for a European Parliament resolution on the 'Role of NATO in the security architecture of the EU' as I feel that a strong, dynamic transatlantic relationship guarantees stability and security in Europe. In my opinion, strong ties between the EU and NATO make a significant contribution to the European Union's raison d'être, which is based on establishing peace both within its whole territory and beyond its borders.
in writing. - I voted in favour of Ari Vatanen's report on the role of NATO in the security architecture of the EU. The rapporteur has pointed out the most important deficiencies of the current EU 'security architecture' and offers clear and effective solutions for improving the security of the European Union.
I agree with the rapporteur that it is crucial for Europe's security as well as for the world in general, to maintain and to deepen the co-operation between NATO and the EU. Even though there have been several improvements that have made the NATO-EU relations more effective, there is room for improvement in many aspects.
In order to develop a more efficient co-operation, all EU Member States should be present at the EU-NATO joint meetings. The recent years, bearing in mind the unresolved issues between Cyprus and Turkey, have showed clearly that the current EU-NATO meetings are not nearly as successful and productive as they could be. The USA and NATO must be regarded as partners not as rivals. The EU and NATO amend each other and together, our common goals can be attained the fastest and most effectively.
in writing. - I voted against this report. The strength and security of Europe has depended for some time on the allies willing to play an active role in our defence.
On Europe's borders and across the world today it is clear that NATO continues to provide the nexus of cooperation which provides for our safety and the safety of others.
Clearly from time to time changes in global strategic interests mean adjusting priorities and approaches. The need for NATO to maintain continued vigilance and be supported, especially in Afghanistan at this present time, is essential. That is why calls for more troop commitments and logistical support need to be heeded by other European nations. I also welcome the French commitment now recently announced.
in writing. - The Conservative Delegation welcomes some aspects of this report, including the endorsement of NATO as the core of European security, and the call for Member States to invest more in defence. However, it is in essence a paean to ESDP, which we have opposed both in principle and in practice for more than ten years. It refers to the Treaty of Lisbon, which we have strenuously opposed, and also voices support for a permanent EU operational headquarters, backing for an EU 'White Book' on European defence, and unequivocal praise of the European Defence Agency. For these reasons we abstained on the report.
in writing. - The Barcelona Process was adopted by the Heads of State and Government at the Summit for the Mediterranean held in Paris on July 13, 2008. It contributes towards peace and prosperity, and it will constitute a step towards economic and regional integration as well as ecological and climate cooperation between the Mediterranean countries. Since my country is a Mediterranean State, such a process is viewed with great attention. I agree that opening up the process to countries not involved in the partnership increases the likelihood of establishing parity in relations between the European Union and the Mediterranean partner countries and of tackling the problems of the region in a comprehensive way. Coming from the Mediterranean archipelago of Malta and Gozo, I fully appreciate the contributions which the process can make.
It is essential that the strategic value of Euro-Mediterranean relations and the Barcelona Process acquis be reaffirmed in the shape of regional and sub-regional programmes and common guidelines for bilateral cooperation. This has taken on an added importance in view of the recent issues in Gaza and the declarations in Cyprus.
in writing. - (PL) Mr President, the objective of the Barcelona Process is to support the countries of the Southern Mediterranean as they develop and attain independence. It is important, within the framework of various programmes, for these countries to be able to exchange experiences with EU Member States which themselves have recently undergone political and economic transformations. To this end, it is necessary to establish appropriate cooperation frameworks.
I also supported the report, as EU support for the Mediterranean Region has no adverse effect on other regional cooperation initiatives, such as the Eastern Partnership.
Despite its careful language, the report goes astray in terms of what it objectively and consciously omits or tries to hide: for example, its failure to denounce and condemn the systematic and brutal violation of international law and human rights by Israel - which is settling the occupied territories of Palestine and which is oppressing the Palestinian people - and by Morocco, which is settling the Western Sahara and oppressing the Sahrawi people.
The report conceals the EU's unacceptable immigration policy and its inhuman, criminalising, security-focused and exploitative nature. In that respect, it accepts the provision in the agreements between the EU and the Mediterranean countries for 'funding of immigration centres'.
On the other hand, the report does not hide the fact that the model advocated for the so-called 'Union for the Mediterranean' is ultimately the same as that of the EU itself, guided by liberalisation of the markets, including energy, and by capitalist competition, thus trying to ensure political and economic control by the major powers. It sets out the objective of the 'creation of a ... Euro-Mediterranean free trade area' and not a 'Euro-Mediterranean partnership ... based on equality of treatment, solidarity, dialogue and respect for the specific asymmetries and characteristics of each country', as we proposed in an amendment that we tabled.
That is why we voted against.
in writing. - (SV) We support increased cooperation with countries in the Mediterranean region, but we cannot lend our support to increased EU power within integration policy, formulated in paragraph 29. We also regret the fact that the report does not impose any requirements on occupying powers such as Israel and Morocco. In a report that talks of strengthening human rights in the Mediterranean region, this should be a minimum requirement. We therefore voted against this report in the vote.
in writing. - (NL) The Mediterranean is the EU's southern border. For many years, the EU has pursued close cooperation with coastal states that do not belong to the EU and some of which will never be able to join the EU. This cooperation is deemed important in the south of Europe but is of far less significance to the rest of Europe. Despite this, there are no major differences of opinion about this, because nobody objects to good relations at the EU's external borders. Mainly on France's initiative, this cooperation has been further intensified lately. In this connection, separate, permanent structures have been put in place. The question is what the purpose of these permanent structures is. Is it an attempt to move closer towards the Syrian and Libyan dictatorships, which are constantly violating human rights? Is it an attempt to find an alternative to full EU membership that has been promised in the long term to the coastal states of Croatia, Montenegro, Albania and Turkey? Is it a means of further tightening the ties with Israel despite the fact that, as a result of the election result on 10 February, no Israeli cooperation can be expected for the next four years in establishing a neighbouring Palestinian state with equal rights? I cannot endorse this proposal for the time being.
in writing. - (DE) The projects proposed by the newly-formed Union for the Mediterranean all sound well and good: the Solar Plan, collaboration in civil protection, joint initiatives for the depollution of the Mediterranean and new port and motorway projects. However, as we all know, you can say what you like on paper. Whether anything will actually be done is doubtful. After all, the organisation's predecessor, Euromed, did not actually achieve anything. Moreover, as long as the participating states do not see any actual possibility of these projects coming to fruition, they will surely not sacrifice existing good bilateral relations for the sake of a vague project.
As I do not believe that the new Union for the Mediterranean will be any more successful than its predecessor organisation, I have voted against this report.
in writing. - (IT) Madam President, ladies and gentlemen, I voted for this report. I believe that the concept of a Euro-Mediterranean partnership, which first took shape in the Barcelona Declaration in 1995, is ready to be taken forward in a more practical and effective manner than has been the case hitherto. I am pleased that the rapporteur supports the decision to reinforce the democratic legitimacy of the Union for the Mediterranean by enhancing the role of the Euro-Mediterranean Parliamentary Assembly. This is because I firmly believe that establishing a serious, lasting partnership ought to go beyond the scope of mere economic cooperation and financial support - although these are undoubtedly important - and should enable the objectives of peace and institutional stability, as well as prosperity and economic growth, to be achieved.
I share the rapporteur's hopes that the strengthening of Euro-Mediterranean relations will provide a boost to the development of an area of collective and individual security, going beyond the area covered by the agreement, and that the European Union can contribute to the promotion of the rule of law, respect for human rights and fundamental freedoms and mutual understanding between different peoples and cultures; these, unfortunately, are still often seriously infringed even in countries with which the EU maintains regular economic relations. To this end, I hope that the instruments to be made available will be adequate in terms of achieving the ambitious goals that this partnership is setting itself.
in writing. - (PL) What is of significance to me is that the agreement, within the framework of the Barcelona Process, facilitates the regulation of many regional strategic issues such as energy security, environmental protection and water management.
I would also like to draw your attention to the substantial progress that has been made in terms of creating a Euro-Mediterranean free trade zone, which is to be definitively established in 2010. At the same time, I would like to emphasise the need for considerably broader cooperation in the following sectors: services (medical and educational), agriculture, as this provides the basis for the region's economy, and, in conjunction with the latter, the monitoring of food security.
Finally, I would like to raise the issue of supporting democratic change in the Mediterranean region. In my opinion, this issue goes hand in hand with the need to promote social integration and support the activities of the inhabitants in the countries of that region. Dialogue, the promotion of multicultural and religious tolerance, as well as educational projects, may pave the way for a peaceful solution to the conflicts in which those countries are currently involved.
in writing. - I and my British Conservative colleagues support stronger multilateral EU-Mediterranean relations as promoted by the Barcelona Process and its successor, the Union for the Mediterranean. This will allow for closer economic and political co-operation in terms of enhanced aid and trade facilities, as well as security issues, in exchange for the promotion of common values in the sphere of democracy and human rights and the rule of law.
We wish to make clear our opposition to the Treaty of Lisbon in accordance with our long-held policy and we cannot therefore accept the references to it in Paragraph 10 of this report. However, overall we support the Report and therefore have voted in favour.
in writing. - We have voted on the report of the European Neighbourhood and Partnership Policy Instrument and the following points have been made:
the Mediterranean component of the European Neighbourhood and Partnership Instrument should complement the Barcelona Process, and the ENP's objectives need to be more clearly defined in order to strengthen the Barcelona Process by favouring a multilateral regional approach;
there should be enhanced EU involvement in the Black Sea region and an ambitious Eastern Partnership. There is also a need to accelerate the establishment of a free-trade zone in relation to Armenia, Azerbaijan, Georgia, Ukraine and Moldova in particular, as soon as partner countries are ready;
an Eastern Neighbourhood assembly ('Euroeast'), with the participation of the European Parliament, should be created on the same lines as the Euromed and EuroLat assemblies with a view to implementing the ENPI in the countries of eastern Europe, namely Armenia, Azerbaijan, Georgia, Moldova, Ukraine and Belarus.
I believe that we have to tread carefully to take into consideration Russia's sensitivities on the immediate neighbours once we are seeing a new approach between the United States and Russia.
in writing. - (IT) Madam President, I voted for the report. At a time as delicate as the present, I would argue that we need enhanced cooperation in neighbourhood and partnership relations in order to establish a friendly environment in the closest environs of the European Union, as the ENP's main objective sets out.
I hope to see greater integration and a resulting rapprochement in the economic and political spheres between the European Union and neighbouring countries, and am therefore in full agreement with the report by Mr Konrad Szymański. It calls on the Commission, together with the partner governments, to further develop mechanisms for consultation with civil society and local authorities, in order to better involve them in the design and monitoring of the ENPI's implementation. It also urges the Commission and national, regional and local authorities to promote twinning programmes between towns and regions and, in addition, calls for the annual action programmes in the fields of democracy, the rule of law and human rights to be pursued more ambitiously, in line with the objectives set up in the ENP action plans, asking for more to be done to persuade the partner governments to commit themselves to action in those fields.
in writing. - (PL) I gave my support to the report on the Neighbourhood and Partnership Policy Instrument today. I believe that the countries lying beyond the Eastern borders of the EU are our strategic partners. Even if we are unable to offer them the prospect of membership in the near future, we should develop economic and political cooperation for the sake of the common European good.
in writing. - (PL) I supported Mr Konrad Szymanowski's report on the European Neighbourhood and Partnership Instrument. It is a worthwhile EU initiative, aimed at fostering cooperation between the EU and partner states. This cooperation includes, amongst others, efforts to promote dialogue and reform, environmental protection and action in the field of energy security. It also includes efforts to reduce poverty, promote equality between women and men, promote employment and social protection, foster cross-border cooperation, promote health, education and human rights, combat terrorism and organised crime, and promote cooperation in the scientific, educational, innovation and cultural spheres. It is therefore essential to conduct a substantive and financial review of all ENPI Operational Programmes, taking into account the countries, the regions and the issues involved. These activities should expand the free trade zone.
It is important to note that the Eastern Partnership should not hinder neighbouring countries wishing to apply for membership of the EU. The section which mentions the EUR 500 billion allocated to Georgia between 2008-2010 for reconstruction work and aid to refugees, following the depredations of war, is also worthy of support. I also accept that it is advisable to review our cooperation with Belarus, along with the level of funding allocated to that country, in order to ascertain whether the policy of re-engagement with that country, initiated in September 2008, should be continued. Furthermore, I agree that we need to guarantee that any financial assistance granted to Russia contributes to strengthening democratic standards in that country.
The European Neighbourhood Policy is a vital instrument for ensuring stability in the area to the east of the EU. Indeed, recent events in the region such as the crisis in Georgia and the gas crisis have demonstrated once again the need for the EU to have a strategy capable of ensuring that it plays an active role in this area.
I support this report because it highlights the importance of initiatives such as the Black Sea Synergy and the Eastern Partnership. They are particularly worthwhile in consolidating cooperation with the countries in the region, especially Ukraine and the Republic of Moldova, but also the states from the Caucasus and the Caspian Region.
I would also point out that effective implementation of the ENP cannot be achieved without increasing the level of financial support to the programmes funded via the ENPI and ensuring a higher level of transparency in the allocation of funds.
Furthermore, the majority of these resources must be allocated with a view to involving civil society in the partner countries in common projects and to supporting the mobility of their citizens. The ENPI can become more effective through greater rapprochement by the citizens from the partner countries and by encouraging the process of Europeanisation at every level. For this reason, I support the removal of the obstacles blocking the free movement of persons coming from these countries, especially through easing the visa requirements applied to these states.
in writing. - (SK) Trans-border cooperation is an important stimulus for the sustainable development of neighbouring border regions. More intensive contacts between people and personal experience of democracy and rule of law are important preconditions for the optimum implementation of projects under the European Neighbourhood Policy, which it is why we need to create specific instruments to ensure appropriate monitoring of how common operational programmes are managed and implemented on both sides of the EU's borders.
I welcome the fact that in his report on reviewing the European Neighbourhood and Partnership Policy Instrument the rapporteur Konrad Szymański included trans-border cooperation within the remit of the European Neighbourhood and Partnership Instrument (ENPI). I have voted for the report, which will facilitate the negotiating process for countries applying for membership to the EU. Countries such as Ukraine, Georgia and Moldova will be able to get closer to the EU by benefiting from the ENP.
My views are to some extent based on my experience during the implementation of the Community INTERREG IIIA initiative involving a joint Slovak-Polish drainage project for the community of Chmeľnica on the Slovak and the Polish town of Piwniczna either side of our common border.
I firmly believe that we need to support any initiative aimed at specialist training, including learning the languages of neighbouring countries and partnership initiatives for government employees. I believe that proper analysis in respect of increasing capacity and building institutions on both sides of the EU's borders, as proposed by the rapporteur, will contribute towards the implementation of this instrument.
in writing. - (IT) Madam President, ladies and gentlemen, I voted against the report by Mr Szymański on the review of the European Neighbourhood and Partnership Instrument. I believe we must admit that in some of the countries covered by the instrument, no progress at all has been made towards the initial objectives of promoting democracy, stability and good governance, integration and economic convergence with the policies of the European Union. While, on the one hand, assistance and a neighbourhood approach by the EU may act as a stimulus for the dissemination and implementation of good practice, it is, however, true that it is vital for this assistance and the financial aid granted by the EU to be conditional.
On this point, I agree with my fellow Member in believing that sectoral and general budget support under the ENPI should be made available only to governments which are able to implement it in a transparent, effective and accountable manner and where it constitutes a real incentive; for this very reason, however, I cannot agree to a review of the ENPI as set out in his report. Much work still remains to be done before we can talk of the development of a genuine free trade area, otherwise there is a risk of a worsening of the already weak socio-institutional conditions in the countries involved and the squandering of huge resources by the European Union.
in writing. - (IT) Madam President, ladies and gentlemen, I voted for the report by Mr Berman on financing of actions other than Official Development Assistance in countries falling under Regulation (EC) No 1905/2006.
I agree with the rapporteur that the legislative proposal put forward by Parliament ought to ensure that countries which do not fulfil the criteria for classification as eligible for Official Development Assistance, but which are open to the promotion of political, economic and governance values similar to those of the Community and with which the Community has strategic relations, should be supported on projects deserving attention. Examples are the creation of partnerships between economic, academic and scientific operators, particularly in sectors of great importance such as scientific and technological research, transport, energy and the environment.
I believe that this can only be of benefit, not only to the countries involved and the European Union, but also to the entire international community, subject to proper assessment of eligibility for funding and the validity of the project in question at any particular time.
in writing. - (IT) Madam President, I support the report by Mrs Dahl and I am in favour, quoting Article 1 of the Publications Office of the European Union, of it being 'an interinstitutional office with the task of publishing the publications of the institutions of the European Communities and the European Union under optimum conditions'. I agree with the call by Mrs Dahl to European institutions to alter the legal bases for interinstitutional bodies in such a way as to permit a clear allocation of administrative and political responsibilities, since at the moment it is difficult to identify these.
I believe that the use of information is the main way to bring the European Union closer to its citizens and, in this context, multilingualism must be the key instrument in putting into practice the aims of the Publications Office through the simultaneous publication of the Official Journal in all the European Union official languages, so as to ensure that it is clearly understood by everyone. This principle ought to extend to all the activities carried out by the Publications Office.
in writing. - I voted in favour of this draft decision since it takes into account the EP's demands and clearly allocates administrative and political responsibilities to the Office and the Commission, unlike the previous decision dating from 2000.
in writing. - (DE) Even after all the years since its formation, the EU is still not actually close to its citizens. It simply assumes that all citizens use the Internet and can find their way around the EU website without difficulty. However, this is not the case, as the web pages are often only understandable to insiders and are also not always intelligible in all languages. Many states also have a strong tradition of printed media, which are an important means of providing non-partisan information to citizens.
The EU is always emphasising the importance of information policy, but in this regard is allowing an information gap to develop. Firstly, the broadsheets will suffer huge losses if the Official Journal entries that are required to be published are dropped and, secondly, all those who are not familiar with modern technology will be at a disadvantage. For this reason, I have voted against the Dahl report.
in writing. - (IT) Madam President, ladies and gentlemen, I voted for the report by Mrs Dahl on the organisation and operation of the Publications Office of the European Union.
I agree with the rapporteur that the previous decision, dating from 20 July 2000, ought to be replaced, in particular in order to take proper account of the observation made by the European Parliament during the discharge procedure for the 2001 financial year. I believe that the report is also useful in clarifying the allocation of political and administrative responsibilities within the Publications Office of the European Union and that such clarification is necessary in order to ensure that the office carries out its tasks in a correct, streamlined and efficient manner.
- That concludes the explanations of vote.